


LOAN AGREEMENT

Dated as of August 12, 2015

Among

U-HAUL CO. OF FLORIDA 8, LLC, a Delaware limited liability company
U-HAUL CO. OF FLORIDA 9, LLC, a Delaware limited liability company
U-HAUL CO. OF FLORIDA 10, LLC, a Delaware limited liability company


UHIL 8, LLC, a Delaware limited liability company,
UHIL 9, LLC, a Delaware limited liability company,
UHIL 10, LLC, a Delaware limited liability company,
UHIL 13, LLC, a Delaware limited liability company,


AREC 8, LLC, a Delaware limited liability company,
AREC 9, LLC, a Delaware limited liability company,
AREC 10, LLC, a Delaware limited liability company, and
AREC 13, LLC, a Delaware limited liability company


as Borrowers

and

 

MORGAN STANLEY BANK, N.A., a national banking association, and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,


as Lender
















 


TABLE OF CONTENTS



 

 

Page

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

1

Section 1.1

Definitions.

1

Section 1.2

Principles of Construction.

30

ARTICLE II - GENERAL TERMS

30

Section 2.1

Loan Commitment; Disbursement to Borrower.

30

Section 2.2

Interest Rate.

30

Section 2.3

Loan Payment.

31

Section 2.4

Prepayments.

32

Section 2.5

Defeasance.

33

Section 2.6

Release of Property

35

Section 2.7

Blocked Account/Cash Management.

36

ARTICLE III - CONDITIONS PRECEDENT

38

Section 3.1

Conditions Precedent to Closing

38

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

38

Section 4.1

Borrower Representations

38

Section 4.2

Survival of Representations

47

ARTICLE V - BORROWER COVENANTS

47

Section 5.1

Affirmative Covenants

48

Section 5.2

Negative Covenants

59

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

65

Section 6.1

Insurance.

65

Section 6.2

Casualty

70

Section 6.3

Condemnation

70

Section 6.4

Restoration

71

ARTICLE VII - RESERVE FUNDS

75

Section 7.1

Required Repairs.

75

Section 7.2

Tax and Insurance Escrow Fund.

76

Section 7.3

Replacements and Replacement Reserve.

77

Section 7.4

[Intentionally omitted].

82

Section 7.5

Excess Cash Flow Reserve Fund.

82

 


 




Section 7.6

Reserve Funds, Generally.

82

ARTICLE VIII - DEFAULTS

83

Section 8.1

Event of Default.

83

Section 8.2

Remedies.

85

Section 8.3

Remedies Cumulative; Waivers

86

ARTICLE IX - SPECIAL PROVISIONS

87

Section 9.1

Securitization.

87

Section 9.2

[Intentionally Omitted].

91

Section 9.3

Exculpation

91

Section 9.4

Matters Concerning Manager

93

Section 9.5

Servicer

94

Section 9.6

Matters Concerning the Dealership Contract

94

ARTICLE X - MISCELLANEOUS

94

Section 10.1

Survival

95

Section 10.2

Lender’s Discretion

95

Section 10.3

Governing Law.

95

Section 10.4

Modification, Waiver in Writing

96

Section 10.5

Delay Not a Waiver

97

Section 10.6

Notices

97

Section 10.7

Trial by Jury

98

Section 10.8

Headings

98

Section 10.9

Severability

98

Section 10.10

Preferences

99

Section 10.11

Waiver of Notice

99

Section 10.12

Remedies of Borrower

99

Section 10.13

Expenses; Indemnity.

99

Section 10.14

Schedules Incorporated

101

Section 10.15

Offsets, Counterclaims and Defenses

101

Section 10.16

No Joint Venture or Partnership; No Third Party Beneficiaries

101

Section 10.17

Application of Funds from Set-Off

101

Section 10.18

Waiver of Marshalling of Assets

102

Section 10.19

Waiver of Counterclaim

102

 






 







-ii-

 


 


Section 10.20

Conflict; Construction of Documents; Reliance

102

Section 10.21

Brokers and Financial Advisors

102

Section 10.22

Prior Agreements

102

Section 10.23

Joint and Several Liability

103

Section 10.24

Certain Additional Rights of Lender (VCOC).

103

Section 10.25

Contribution.

103

 

SCHEDULES

Schedule I-Required Repairs - Deadlines for Completion

Schedule II-Pending Litigation

Schedule III-O & M Programs

Schedule IV-On-Going Improvements

Schedule V-Allocated Loan Amounts

Schedule VI-Issues to be Resolved Post-Closing

Schedule VII-Conditions related to After Acquired Adjacent Properties

Schedule VIII-Conditions related to After Acquired Leasehold Properties

Schedule IX-Form of Lease for After Acquired Leasehold Properties

Schedule X-List of All Properties

 

 

 






-iii-

 



 


LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of August 12, 2015 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among MORGAN STANLEY BANK, N.A., a national banking association,
having an address at 1585 Broadway, New York, New York 10036, and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, a banking association chartered under the laws of
the United States of America, having an address at 383 Madison Avenue, New York,
New York 10179 (collectively, referred to herein as “Lender”) and U-HAUL CO. OF
FLORIDA 8, LLC, a Delaware limited liability company, U-HAUL CO. OF FLORIDA 9,
LLC, a Delaware limited liability company, U-HAUL CO. OF FLORIDA 10, LLC, a
Delaware limited liability company, UHIL 8, LLC, a Delaware limited liability
company, UHIL 9, LLC, a Delaware limited liability company, UHIL 10, LLC, a
Delaware limited liability company, UHIL 13, LLC, a Delaware limited liability
company, AREC 8, LLC, a Delaware limited liability company, AREC 9, LLC, a
Delaware limited liability company, AREC 10, LLC, a Delaware limited liability
company, and AREC 13, LLC, a Delaware limited liability company, each having its
principal place of business at 2727 N. Central Avenue, Phoenix, AZ 85004
(collectively, referred to herein as “Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1 Definitions.  For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final  calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

“Additional Insolvency Opinion” shall mean any subsequent Insolvency Opinion.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.






 


 


“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

“After Acquired Adjacent Property” shall have the meaning set forth in Section
5.2.8(a) hereof.

“After Acquired Leasehold Property” shall have the meaning set forth in
Section 5.2.8(b) hereof.

“Agent” shall mean Wells Fargo Bank, National Association, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“Allocated Loan Amount” shall have the meaning set forth in Section 10.25(a)
hereof.

“AMERCO” shall mean AMERCO, a Nevada corporation.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower, following the occurrence of
a Cash Sweep Event, in accordance with Section 5.1.11(f) hereof for the
applicable Fiscal Year or other period.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall be deemed Approved ID Providers unless and until disapproved by
the Rating Agencies and (B) additional national providers of Independent
Directors may be deemed added to the foregoing hereunder to the extent approved
in writing by Lender (which approval shall not be unreasonably withheld or
delayed) and the Rating Agencies.

“Assignment of Dealership Contract” shall mean that certain Assignment and
Subordination of Dealership Contract, dated as of the date hereof, among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person




2

 


 


filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (d) such Person
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for such Person or any portion of
the Property; or (e) such Person making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

“Benefited Borrower” shall have the meaning set forth in Section 10.25(a)
hereof.

“Blocked Account” shall have the meaning set forth in Section 2.7.1 hereof.

“Blocked Account Agreement” shall mean that certain Blocked Account Agreement
dated the date hereof among Borrower, Lender, Manager and Blocked Account Bank,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, relating to funds deposited in the Blocked Account.

“Blocked Account Bank” shall mean JPMorgan Chase Bank, N.A. or any successor
Eligible Institution which establishes, maintains and holds the Blocked Account.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Lender and Agent, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.




3

 


 


“Cash Sweep Event” shall mean the occurrence of: (a) an Event of Default; (b) a
DSCR Trigger Event; (c) a Tax/Insurance Trigger Event; or (d) the date on which
Manager shall become insolvent or a debtor in any Bankruptcy Action.

“Cash Sweep Event Cure” shall mean (a) if the Cash Sweep Event is caused by an
Event of Default, the acceptance by Lender of a cure of such Event of Default
(which cure Lender is not obligated to accept and may reject or accept in its
sole and absolute discretion), (b) if the Cash Sweep Event is caused solely by
the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.10 to 1.00 or greater for four (4) consecutive calendar
quarters based upon the trailing twelve (12) month period immediately preceding
the date of determination, (c) if the Cash Sweep Event is caused by a
Tax/Insurance Trigger Event, the occurrence of a Tax/Insurance Cure Event, or
(d) if the Cash Sweep Event is caused solely by the occurrence of clause (d) in
the definition of “Cash Sweep Event”, the date  on which Borrower has entered
into a Replacement Management Agreement with a Qualified Manager in accordance
with the terms of this Agreement; provided, however, that, such Cash Sweep Event
Cure set forth in this definition shall be subject to the following conditions,
(i) no (other) Event of Default shall have occurred and be continuing under this
Agreement or any of the other Loan Documents, (ii) a Cash Sweep Event Cure may
occur no more than a total of five (5) times in the aggregate during the term of
the Loan, and (iii) Borrower shall have paid all of Lender’s reasonable expenses
incurred in connection with such Cash Sweep Event Cure including, reasonable
attorney’s fees and expenses.  Borrower shall have no right to cure a Cash Sweep
Event caused by an Event of Default caused by a Bankruptcy Action of Borrower.

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents or defeasance of the Loan in accordance with the terms
and provisions of the Loan Documents.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall have the meaning set forth in Section 10.25(a) hereof.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.




4

 


 


“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

“Covered Rating Agency Information” shall have the meaning set forth in Section
9.1.1(g) hereof.

“DBRS” shall mean DBRS, Inc., and its successors in interest.

“Dealership Contract” shall mean that certain Dealership Contract dated on or
about the date hereof between Borrower and certain affiliates of U-Haul, as
identified in the Dealership Contract, pursuant to which Borrower acts as an
agent for U-Haul and receives commissions for renting trucks, trailers and
support rental equipment owned by U-Haul.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Defeasance Payment Amount, any Yield
Maintenance Premium and any Yield Maintenance Default Premium) due to Lender in
respect of the Loan under the Note, this Agreement, the Mortgage or any other
Loan Document.

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(A)THE NUMERATOR IS THE NET OPERATING INCOME (EXCLUDING INTEREST ON CREDIT
ACCOUNTS AND USING ANNUALIZED OPERATING EXPENSES FOR ANY RECURRING EXPENSES NOT
PAID MONTHLY (E.G., TAXES AND INSURANCE PREMIUMS)) FOR SUCH PERIOD AS SET FORTH
IN THE STATEMENTS REQUIRED HEREUNDER, WITHOUT DEDUCTION FOR (I) ACTUAL
MANAGEMENT FEES INCURRED IN CONNECTION WITH THE OPERATION OF THE PROPERTY, OR
(II) AMOUNTS PAID TO THE RESERVE FUNDS, LESS (A) MANAGEMENT FEES EQUAL TO THE
GREATER OF (1) ASSUMED MANAGEMENT FEES OF FOUR PERCENT (4%) OF GROSS INCOME FROM
OPERATIONS AND (2) THE ACTUAL MANAGEMENT FEES INCURRED, AND (B) ANNUAL
REPLACEMENT RESERVE FUND CONTRIBUTIONS EQUAL TO $763,382.91; AND

(B)THE DENOMINATOR IS THE AGGREGATE AMOUNT OF DEBT SERVICE FOR SUCH PERIOD.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Interest Rate.

“Defaulting Borrower” shall have the meaning set forth in Section 10.25(a)
hereof.




5

 


 


“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.

“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note, the Defeasance Payment Amount, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of the Note or otherwise required to accomplish the agreements of Sections 2.4
and 2.5 hereof (including, without limitation, any fees and expenses of
accountants, attorneys and the Rating Agencies incurred in connection
therewith).

“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.

“Defeasance Payment Amount” shall mean the amount which, when added to the
remaining principal amount of the Note, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.

“Disclosure Documents” shall have the meaning set forth in Section 9.1.1(b)
hereof.

“DSCR Trigger Event” shall mean, for two (2) consecutive calendar quarters, the
Debt Service Coverage Ratio based on the trailing twelve (12) month period
immediately preceding the date of such determination is less than 1.10 to 1.0.

“Easement Criteria” shall have the meaning set forth in Section 5.2.10(f).

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of accounts in which funds are held for more
than thirty (30) days, the long-term unsecured debt obligations of which are
rated at least “A+” by S&P and “Aa3” by Moody’s), provided, with respect to the
Agent under the Cash Management Agreement, an Eligible Institution may include
such other depository institution as is acceptable to Lender.

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive




6

 


 


Orders or regulations promulgated thereunder including those related to
Specially Designated Nationals and Specially Designated Global Terrorists, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by the Lender is in violation of law.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Insurance Policy” shall have the meaning set forth in Section
6.1(a)(x) hereof.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment.  Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act. 
Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law:  conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; or relating to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.




7

 


 


“Estate Planning Transfer” shall mean any inter vivos or testamentary Transfer
by a Person of all or any portion of the direct or indirect beneficial ownership
interest in a Restricted Party to (i) one or more immediate family members of
such Person or (ii) a trust or other entity in which all the beneficial interest
is held by such Person or one or more immediate family members of such Person;
provided, that in each case (A) such Transfer is made in connection with such
Person’s bona fide, good faith estate planning, (B) no change in Control of any
such Restricted Party results therefrom, and (C) no such Transfer has an adverse
effect on the bankruptcy remote status of Borrower under the requirements of any
Rating Agency.  The term, “immediate family members” shall mean the spouse,
children, stepchildren, grandchildren and any lineal descendants of the Person
in question.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.5
hereof.

“Excluded Properties” shall mean (i) the property located at 598 N. 3rd St.,
Wilmington, North Carolina previously owned by AREC 9, LLC and conveyed to the
Department of Transportation, an agency of the State of North Carolina, on or
prior to the Closing Date, and (ii) the property located at 1 Virginia Rd.,
White Plains, New York previously owned by AREC 13, LLC and conveyed to Amerco
Real Estate Company on or prior to the Closing Date.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Fiscal Year” shall mean each twelve (12) month period commencing on April 1st
and ending on March 31st during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Florida Property” shall mean individually or collectively any Property
identified on Schedule X attached hereto that is located in the State of
Florida.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Gross Income from Operations” shall mean, during any period, all sustainable
income as reported on the financial statements delivered by Borrower in
accordance with this Agreement, computed in accordance with GAAP (or such other
accounting basis reasonably




8

 


 


acceptable to Lender, consistently applied), derived from the ownership and
operation of the Property from whatever source during such period, including,
but not limited to, (i) Rents (including Rents derived from an After Acquired
Leasehold Property), (ii) utility charges, (iii) escalations, (iv) intentionally
omitted, (v) interest on credit accounts, (vi) service fees or charges, (vii)
license fees, (viii) parking fees, (ix) rent concessions or credits, (x) income
from vending machines, (xi) business interruption or other loss of income or
rental insurance proceeds, (xii) other required pass-throughs, (xii) interest on
Reserve Funds, if any, and (xiii) all sales commissions and other sustainable
revenue derived from the operation of the Property, but excluding (i) Rents from
Tenants during a free rent period, or Tenants that are included in any
Bankruptcy Action, (ii) sales, use and occupancy or other taxes on receipts
required to be accounted for by Borrower to any Governmental Authority, (iii)
refunds and uncollectible accounts, (iv) sales of furniture, fixtures and
equipment, (v) Insurance Proceeds (other than business interruption or other
loss of income or rental insurance), (vi) Awards, (vii) forfeited or unforfeited
security deposits, (viii) utility and other similar deposits and (ix) any
disbursements to Borrower from the Reserve Funds, if any.  Gross income shall
not be diminished as a result of the Mortgage or the creation of any intervening
estate or interest in the Property or any part thereof.  Lender hereby approves
Borrower’s use of cash basis accounting, consistently applied, in connection
with the determination of Gross Income from Operations.

“Guarantor” shall mean, AMERCO, a Nevada corporation.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary




9

 


 


course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; (g) all obligations under any PACE
Loans, and (h) obligations secured by any Liens, whether or not the obligations
have been assumed (other than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Parties” shall mean Lender and its designee, (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Mortgage is or will have been recorded, any
Person who may hold or acquire or will have held a full or partial interest in
the Loan secured hereby (including, but not limited to, investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be: (i) a
stockholder, director (with the exception of serving as the Independent Director
of Borrower), officer, employee, partner, member (other than a “special member”
or “springing member”), manager, attorney or counsel of Borrower, equity owners
of Borrower or Guarantor or any Affiliate of Borrower or Guarantor; (ii) a
customer, supplier or other person who derives any of its purchases or revenues
from its activities with Borrower or Guarantor, equity owners of Borrower or
Guarantor or any Affiliate of Borrower or Guarantor; (iii) a Person Controlling
or under common Control with any such stockholder, director, officer, employee,
partner, member, manager, attorney, counsel, equity owner, customer, supplier or
other Person; or (iv) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, manager, attorney, counsel, equity
owner, customer, supplier or other Person and (b) has (i) prior experience as
an independent director or independent manager for a corporation, a trust or
limited liability company whose charter documents required the unanimous consent
of all independent directors or independent managers thereof before such
corporation, trust or limited liability company could consent to the institution
of bankruptcy or insolvency proceedings against it or could file a petition
seeking




10

 


 


relief under any applicable federal or state law relating to bankruptcy and
(ii) at least three years of employment experience with one or more
nationally-recognized companies that are Approved ID Providers that provides,
inter alia, professional independent directors or independent managers in the
ordinary course of their respective business to issuers of securitization or
structured finance instruments, agreements or securities or lenders originating
commercial real estate loans for inclusion in securitization or structured
finance instruments, agreements or securities (a “Professional Independent
Director”) and is at all times during his or her service as an Independent
Director of Borrower an employee of such a company or companies that is an
Approved ID Provider.  A natural Person who satisfies the foregoing definition
except for being (or having been) the independent director or independent
manager of a “special purpose entity” affiliated with Borrower (provided such
affiliate does not or did not own a direct or indirect equity interest in an
Borrower) shall not be disqualified from serving as an Independent Director,
provided that such natural Person satisfies all other criteria set forth above
and that the fees such individual earns from serving as independent director or
independent manager of affiliates of Borrower or in any given year constitute in
the aggregate less than five percent (5%) of such individual’s annual income for
that year.  A natural Person who satisfies the foregoing definition other than
subparagraph (a)(ii) shall not be disqualified from serving as an Independent
Director of Borrower if such individual is a Professional Independent Director
and such individual complies with the requirements of the previous sentence.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Young Conaway Stargatt & Taylor, LLP in
connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate” shall mean a rate of four and 865/1000 percent (4.865%) per
annum.

“Issuer Group” shall have the meaning set forth in Section 9.1.1(c) hereof.

“Issuer Person” shall have the meaning set forth in Section 9.1.1(c) hereof.

“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and (b) every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter




11

 


 


enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower, the Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(b) in any way limit the use and enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lien” shall mean, any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, PACE
Loan or any other encumbrance, charge or transfer of, on or affecting Borrower,
the Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage,  the Environmental Indemnity, the Assignment of Management Agreement,
Assignment of Dealership Contract, the Guaranty, the Blocked Account Agreement,
the Cash Management Agreement, and all other documents executed and/or delivered
in connection with the Loan.

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the outstanding principal balance of the Loan and the
denominator is equal to the appraised value of the Property as determined by
Lender in its good faith discretion.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.

“Manager” shall mean the subsidiaries of U-Haul, as identified in the Management
Agreement, or, if the context requires, a Qualified Manager who is managing the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.

“Material Action” means, with respect to any Person, to file any insolvency or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar




12

 


 


official of or for such Person or a substantial part of its property, to make
any assignment for the benefit of creditors of such Person, to admit in writing
such Person’s inability to pay its debts generally as they become due, or to
take action in furtherance of any of the foregoing.

“Maturity Date” shall mean September 1, 2035, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, extension, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$1,761,806.39.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morningstar” shall mean Morningstar Credit Ratings LLC.

“Mortgage” shall mean, collectively, each mortgage, deed of trust or deed to
secure debt given by a Borrower to Lender as of the date hereof and encumbering
Borrower’s fee and/or leasehold interest in each of the Properties, or any one
or more of them as the context may require, in each case as each may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Non-Florida Property” shall mean, individually or collectively, each Property
identified on Schedule X attached hereto that is not located in the State of
Florida.

“Note” shall mean individually and collectively (i) that certain Promissory
Note, dated the date hereof, in the principal amount of $135,000,000.00, made by
Borrower in favor of Morgan Stanley Bank, N.A., a national banking association,
and (ii) that certain Promissory Note, dated the date hereof, in the principal
amount of $135,000,000.00, made by Borrower in favor of JPMorgan Chase Bank,
National Association, as each may be amended, restated, replaced, supplemented
or otherwise modified from time to time.




13

 


 


“O&M Program” shall have the meaning set forth in Section 5.1.19 hereof.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“On-Going Improvements” shall mean those certain construction projects at
certain of the Properties currently being undertaken, but not yet completed, as
more particularly set forth on Schedule IV, if any.

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with a cash basis accounting system, of whatever kind relating to the
operation, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including without limitation, ground
rent (if any), bad debt, utilities, ordinary repairs and maintenance, insurance,
license fees, property taxes and assessments, advertising expenses, management
fees, payroll and related taxes, computer processing charges, operational
equipment or other lease payments as approved by Lender, and other similar
costs, but excluding depreciation, Debt Service, Capital Expenditures and
contributions to the Reserve Funds.

“Overpaying Borrower” shall have the meaning set forth in Section 10.25(a)
hereof.

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“PACE Loan” shall mean (x) any “Property-Assessed Clean Energy loan” or (y) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to the Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against the Property.

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan, provided, however, that Lender shall have the right to change
the Payment Date (with corresponding changes to the Accrual Period) to any other
day of the calendar month selected by Lender, in its sole and absolute
discretion (including in connection with a Securitization) upon prior written
notice to Borrower (in which event such change shall then be deemed effective)
and, if requested by Lender, Borrower shall promptly execute an amendment to
this Agreement to evidence such change.

“Permitted Defeasance Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust which holds the portion of the Note last to be securitized.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances




14

 


 


and other matters disclosed in the Title Insurance Policy, (c) Liens, if any,
for Taxes imposed by any Governmental Authority not yet due or delinquent, and
(d) such other title and survey exceptions as Lender has approved or may approve
in writing in Lender’s sole discretion, which Permitted Encumbrances in the
aggregate do not materially adversely affect the value or use of the Property or
Borrower’s ability to repay the Loan.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

(i)obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of:  the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

(ii)Federal Housing Administration debentures;

(iii)obligations of the following United States government sponsored agencies: 
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(iv)federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any




15

 


 


bank, the short term obligations of which at all times are rated in the highest
short term rating category by each PI Rating Agency (or, if not rated by all PI
Rating Agencies, rated by at least one PI Rating Agency in the highest short
term rating category and otherwise acceptable to each other PI Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(v)fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each PI Rating Agency (or, if not rated by all PI Rating Agencies,
rated by at least one PI Rating Agency in the highest short term rating category
and otherwise acceptable to each other PI Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vi)debt obligations with maturities of not more than 365 days and at all times
rated by each PI Rating Agency (or, if not rated by all PI Rating Agencies,
rated by at least one PI Rating Agency and otherwise acceptable to each other PI
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

(vii)commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each PI Rating Agency (or,
if not rated by all PI Rating Agencies, rated by at least one PI Rating Agency
and otherwise acceptable to each




16

 


 


other PI Rating Agency, as confirmed in writing that such investment would not,
in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) in its
highest short-term unsecured debt rating; provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

(viii)units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each PI Rating Agency (or, if
not rated by all PI Rating Agencies, rated by at least one PI Rating Agency and
otherwise acceptable to each other PI Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

(ix)any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each PI Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such PI Rating
Agency;

PROVIDED, HOWEVER, THAT NO OBLIGATION OR SECURITY SHALL BE A PERMITTED
INVESTMENT IF (A) SUCH OBLIGATION OR SECURITY EVIDENCES A RIGHT TO RECEIVE ONLY
INTEREST PAYMENTS OR (B) THE RIGHT TO RECEIVE PRINCIPAL AND INTEREST PAYMENTS ON
SUCH OBLIGATION OR SECURITY ARE DERIVED FROM AN UNDERLYING INVESTMENT THAT
PROVIDES A YIELD TO MATURITY IN EXCESS OF 120% OF THE YIELD TO MATURITY AT PAR
OF SUCH UNDERLYING INVESTMENT. 

“Permitted Par Prepayment Date” shall mean the first Business Day on or after
the Payment Date which is three (3) months prior to the Maturity Date.

“Permitted Release Date” shall mean the earlier of (i) the date that is two (2)
years from the “startup day” within the meaning of Section 860G(a)(9) of the
Code of the REMIC Trust which holds the portion of the Note last to be
securitized and (ii) the fourth (4th) anniversary of the first Payment Date.

“Permitted Transfer” shall mean any of the following:  (a) any transfer,
directly as a result of the death of a natural person, of stock, membership
interests, partnership interests or other ownership interests previously held by
the decedent in question to the Person or Persons lawfully entitled thereto,
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto, (c) an Estate Planning Transfer, and (d) any transfer
of the stock or shares of any Restricted Party




17

 


 


(other than Borrower) whose shares or stock is publicly traded on a nationally
recognized stock exchange.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“PI Rating Agencies” shall mean S&P, Moody’s and Fitch.

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
“Statistical Release H.15 (519), Selected Interest Rates,” or any successor
publication, published by the Board of Governors of the Federal Reserve System,
or on the basis of such other publication or statistical guide as Lender may
reasonably select.

“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.

“Principal” shall mean the Special Purpose Entity, if required under the terms
and conditions hereof, that is the general partner of Borrower, if Borrower is a
limited partnership, or managing member of Borrower, if Borrower is a limited
liability company, it being agreed that no Principal shall be required if
Borrower is a corporation or an entity of the type described in subsection (x)
under the definition of Special Purpose Entity.

“Property” shall mean, collectively, each of the properties listed on Schedule X
or any one or more of them as the context may require, together with any After
Acquired Adjacent Property related to any such Property. Without limiting the
foregoing, each individual Property is sometimes herein referred to as an
“Individual Property” and all the Property collectively is sometimes herein
referred to as the “Properties”.

“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Guarantor and/or Manager.

“Qualified Manager” shall mean either (a) Manager; or (b)  in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of Borrower) possessing experience in managing properties
similar in size, scope, use and value as the Property, provided, that, if
required by Lender, Borrower shall have obtained (i) prior written confirmation
from the applicable Rating Agencies that management of the Property by such




18

 


 


entity will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof and (ii) if such entity
is an Affiliate of Borrower, an Additional Insolvency Opinion.

“Rating Agencies” shall mean any or all of S&P, Moody’s, Fitch, Kroll, DBRS and
Morningstar or any other nationally recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rent Roll” shall have the meaning set forth in Section 4.1.26 hereof.

“Rents” shall mean, all rents (including percentage rents), rent equivalents,
moneys payable as damages or in lieu of rent or rent equivalents, royalties
(including, without limitation, all oil and gas or other mineral royalties and
bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, all other amounts payable as rent under
any Lease or other agreement relating to the Property or any part thereof,
including, without limitation, charges for electricity, oil, gas, water, steam,
heat, ventilation, air-conditioning and any other energy, telecommunication,
telephone, utility or similar items or time use charges, HVAC equipment charges,
sprinkler charges, escalation charges, license fees, maintenance fees, charges
for Taxes, operating expenses or other reimbursables payable to Borrower (or to
the Manager for the account of Borrower) under any Lease, commissions under the
Dealership Contract, and other consideration of whatever form or nature received
by or paid to or for the account of or benefit of Borrower or its agents or
employees from any and all sources arising from or attributable to the Property
or any part thereof.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such




19

 


 


management agreement will not cause a downgrade, withdrawal or qualification of
the then current rating of the Securities or any class thereof and (b) an
assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or of such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.3.1 hereof.

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Excess Cash Flow Reserve
Fund and any other escrow fund established by the Loan Documents.

“Restoration” shall mean the repair and restoration of any Property after a
Casualty or Condemnation as nearly as possible to the condition such Property
was in immediately prior to such Casualty or Condemnation, with such alterations
as may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, Principal, any
Guarantor, and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, any direct or indirect legal or beneficial owner of,
Borrower, Principal, any Guarantor, any Affiliated Manager or any non-member
manager.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b) hereof.

“Securities” shall have the meaning set forth in Section 9.1.1(a) hereof.

“Securities Liabilities” shall have the meaning set forth in Section 9.1.1(c)
hereof.




20

 


 


“Securitization” shall have the meaning set forth in Section 9.1.1(a) hereof.

“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(v)
hereof.

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date thereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, confirmation from each of the applicable Rating
Agencies that such noncompliance would not result in the requalification,
withdrawal, or downgrade of the ratings of any Securities or any class thereof:

(i)is and shall be organized solely for the purpose of (A) in the case of
Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incidental, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the Property or as managing member of the limited
liability company that owns the Property and transacting lawful business that is
incidental, necessary and appropriate to accomplish the foregoing;

(ii)has not engaged (except with respect to the Excluded Properties) and shall
not engage in any business unrelated to (A) the acquisition, development,
ownership, management or operation of the Property, or (B) in the case of a
Principal, acting as general partner of the limited partnership that owns the
Property or acting as a managing member of the limited liability company that
owns the Property, as applicable;

(iii)except for the Excluded Properties, has not owned and except as otherwise
expressly contemplated herein, shall not own any real property other than, in
the case of Borrower, the Property;

(iv)does not have, shall not have and, except for the Excluded Properties, at no
time had any assets other than (A) in the case of Borrower, the Property and
personal property necessary or incidental to its ownership and operation of the
Property or (B) in the case of a Principal, if applicable, its partnership
interest in the limited partnership or the member interest in the limited
liability company that owns the Property and personal property necessary or
incidental to its ownership of such interests;

(v)has not engaged in, sought, consented or permitted to and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, (B) any sale or other transfer of all or substantially
all of its assets or any sale of assets outside the ordinary course of its
business, except as permitted by the Loan




21

 


 


Documents, or (C) in the case of a Principal, any transfer of its partnership or
membership interests;

(vi)shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

(vii)if such entity is a limited partnership, (A) is and shall be a Delaware
limited partnership, and (B) is and shall have at least one general partner and
has and shall have, as its only general partners, Special Purpose Entities each
of which (1) is a Delaware corporation or single-member Delaware limited
liability company, (2) has at least two (2) Independent Directors, and (3) holds
a direct interest as general partner in the limited partnership of not less than
0.5%;

(viii)if such entity is a corporation, (A) is and shall be a Delaware
corporation and (B) has and shall have at least two (2) Independent Directors,
and (C) shall not cause or permit the board of directors of such entity to take
any Material Action either with respect to itself or, if the corporation is a
Principal, with respect to Borrower or any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless all of the Independent Directors shall have participated in
such vote and shall have voted in favor of such action;

(ix)if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), (A) is and shall be a Delaware limited liability company, (B) has and
shall have at least one (1) member that is a Special Purpose Entity, that is a
corporation, that has at least two (2) Independent Directors and that directly
owns at least one-half-of-one percent (0.5%) of the equity of the limited
liability company;

(x)if such entity is a single-member limited liability company, (A) is and shall
be a Delaware limited liability company, (B) has and shall have at least two (2)
Independent Directors serving as managers of such company, (C) shall not take
any Material Action and shall not cause or permit the members or managers of
such entity to take any Material Action, either with respect to itself or, if
the company is a Principal, with respect to Borrower, in each case unless all of
the Independent Directors then serving as manager of the company shall have
participated and consented in writing to such action, and (D) has and shall have
either (1) a member that is a Special Purpose Entity under this definition which
owns no economic interest in the company, has signed the company’s limited
liability company agreement and has no obligation to make capital contributions
to the company, or (2) one natural person that is an Independent Director or one
entity that is a Special Purpose Entity under this definition that is not a
member of the company, that has signed its limited liability company agreement
and that, under the terms of such limited liability company agreement becomes a
member of the company immediately prior to the withdrawal or dissolution of the
last remaining member of the company (each a “Special Member”) and shall
continue such Borrower or Principal (as




22

 


 


applicable) without dissolution and (ii) Special Member may not resign from such
or the Principal (as applicable) or transfer its rights as Special Member unless
(A) a successor Special Member has been admitted to such Borrower or Principal
(as applicable) as a Special Member in accordance with requirements of Delaware
law and (B) after giving effect to such resignation or transfer, there remains
at least two (2) Independent Directors of such Borrower or Principal (as
applicable) in accordance with the provisions hereof, and the limited liability
company agreement of the company (whether Borrower or Principal) shall further
provide that (i) Special Member shall be a member of such Borrower or Principal
(as applicable) that has no interest in the profits, losses and capital of such
Borrower or Principal (as applicable) and has no right to receive any
distributions of the assets of such Borrower or Principal (as applicable),
(ii) pursuant to the applicable provisions of the limited liability company act
of the State of Delaware (the “Act”), Special Member shall not be required to
make any capital contributions to such Borrower or Principal (as applicable) and
shall not receive a limited liability company interest in such Borrower or
Principal (as applicable), (iii) Special Member, in its capacity as Special
Member, may not bind such Borrower or Principal (as applicable), and (iv) except
as required by any mandatory provision of the Act, Special Member, in its
capacity as Special Member, shall have no right to vote on, approve or otherwise
consent to any action by, or matter relating to, such Borrower or Principal (as
applicable) including, without limitation, the merger, consolidation or
conversion of such Borrower or Principal (as applicable); provided, however,
such prohibition shall not limit the obligations of Special Member, in its
capacity as Independent Director, to vote on such matters required by the Loan
Documents or the limited liability company agreement of such Borrower or
Principal (as applicable);

(xi)has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, that provides that such entity shall not) (1) dissolve,
merge, liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; (4) without the prior unanimous
written consent of its member and board, (including all Independent Directors)
or the consent of a Principal (and its Independent Directors) that is a member
or general partner in it:  (A) file or consent to the filing of any bankruptcy,
insolvency or reorganization case or proceeding, institute any proceedings under
any applicable insolvency law or otherwise seek relief under any laws relating
to the relief from debts or the protection of debtors generally, file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings;
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for the entity or a
substantial portion of its property; (C) make an assignment for the benefit of
the creditors of the entity; or (D) take any action in furtherance of any of the
foregoing; or (5) take any action described in the preceding clause (4) or any
other action which, under the terms any organizational documents of such entity
requires the vote of the Independent Directors unless, in each case, at the time
of such action there shall be at least two Independent Directors engaged as
provided by the terms hereof and such Independent Directors affirmative vote in
favor of such action, and the organizational documents of such entity




23

 


 


shall further provide: (I) that any resignation, removal or replacement of any
Independent Director shall not be effective without (1) prior written notice to
Lender and the Rating Agencies (which such prior written notice must be given on
at least the earlier of five (5) calendar days and three (3) Business Days prior
to the applicable resignation, removal or replacement) and (2) evidence that the
replacement Independent Director satisfies the applicable terms and conditions
hereof and of the applicable organizational documents (which such evidence must
accompany the aforementioned notice); (II) to the fullest extent permitted by
applicable law, including Section 18-1101(c) of the Act and notwithstanding any
duty otherwise existing at law or in equity, the Independent Directors shall
consider only the interests of such entity (whether Borrower or a Principal),
including such Borrower’s or Principal’s respective creditors and constituent
equity owners (“Constituent Members”), in acting or otherwise voting on the
matters provided for herein and in such Borrower’s or Principal’s organizational
documents (which such fiduciary duties to the Constituent Members and such
Borrower or Principal, in each case, shall be deemed to apply solely to the
extent of their respective economic interests in such Borrower or Principal (as
applicable) exclusive of (x) all other interests (including, without limitation,
all other interests of the Constituent Members), (y) the interests of other
Affiliates of the Constituent Members, such Borrower and Principal and (z) the
interests of any group of Affiliates of which the Constituent Members, such
Borrower or Principal is a part)); (III) other than as provided in subsection
(II) above, the Independent Directors shall not have any fiduciary duties to any
Constituent Members, any directors of such Borrower or Principal or any other
Person; (IV) the foregoing shall not eliminate the implied contractual covenant
of good faith and fair dealing under applicable law; and (V) to the fullest
extent permitted by applicable law, including Section 18-1101(e) of the Act, an
Independent Director shall not be liable to such Borrower, Principal, any
Constituent Member or any other Person for breach of contract or breach of
duties (including fiduciary duties), unless the Independent Director acted in
bad faith or engaged in willful misconduct;

(xii)has at all times been and intends to at all times remain solvent and has
paid and shall pay its debts and liabilities (including, a fairly-allocated
portion of any personnel and overhead expenses that it shares with any
Affiliate) from its assets as the same shall become due, and has maintained and
intends to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xiii)has not failed and shall not fail to correct any known misunderstanding
regarding the separate identity of such entity and has not identified and shall
not identify itself as a division of any other Person;

(xiv)has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required or
permitted by law to file consolidated tax returns and, if it is a corporation,
has not filed and shall not file a consolidated federal income tax return with
any other corporation, except to the extent that it is required or permitted by
law to file consolidated tax returns;




24

 


 


(xv)has maintained and shall maintain its own records, books, resolutions and
agreements;

(xvi)has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person, except that revenue collected from
the Property may initially be commingled with revenue of Affiliates of Borrower
so long as (i) the revenue from the Property can be identified and segregated
from the revenue of Affiliates and (ii) the revenue from the Property is
deposited in the Blocked Account as required by this Agreement and the Cash
Management Agreement;

(xvii)has held and shall hold its assets in its own name;

(xviii)has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person; (B)
has shown and shall show, in its financial statements, its asset and liabilities
separate and apart from those of any other Person; and (C) has not permitted and
shall not permit its assets to be listed as assets on the financial statement of
any of its Affiliates except as required by GAAP; provided, however, that
consolidated financial statements are permitted so long as any such consolidated
financial statement contains a note indicating that the Special Purpose Entity’s
separate assets and credit are not available to pay the debts of such Affiliate
and that the Special Purpose Entity’s liabilities do not  constitute obligations
of the consolidated entity;

(xx)has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;

(xxi)has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;

(xxii)has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property and Excluded Properties; construction financing
with respect to the Improvements and certain off-site improvements required by
municipal and other authorities as conditions to the construction of the
Improvements; and first mortgage financings secured by the Property and Excluded
Properties; and Indebtedness pursuant to letters of credit, guaranties, interest
rate protection agreements and other similar instruments executed and delivered
in connection with such financings, (ii) unsecured




25

 


 


trade payables and operational debt not evidenced by a note, and (iii)
Indebtedness incurred in the financing of equipment and other personal property
used on the Property;

(xxiii)shall have no Indebtedness other than (i) the Loan, (ii) liabilities for
trade payables incurred in the ordinary course of business relating to the
ownership and operation of the Property and the routine administration of
Borrower, in amounts not to exceed 2% of the amount of the Loan which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances, and (iii) such other liabilities that are
permitted pursuant to this Agreement;

(xxiv)has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except for (i) any
pledge in connection with Indebtedness secured by the Property and Excluded
Properties that is being refinanced by the Loan and will not remain outstanding
after the closing on the Loan; and (ii) as permitted pursuant to this Agreement;

(xxv)has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;

(xxvi)has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

(xxvii)has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(xviii) has not pledged and shall not pledge its assets to or for the benefit of
any other Person except for (i) any pledge in connection with  Indebtedness
secured by the Property and the Excluded Properties that are being refinanced by
the Loan and will not remain outstanding after the closing on the Loan;  and
(ii) any pledge to Lender to secure the Loan;

(xxix)has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;

(xxx)has maintained and shall maintain its assets in such a manner that it shall
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;




26

 


 


(xxxi)has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

(xxxii)has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents and conveyance of the Excluded Properties,
has not entered into or been a party to, and shall not enter into or be a party
to, any transaction with any of its partners, members, shareholders or
Affiliates except in the ordinary course of its business and on terms which are
commercially reasonable terms comparable to those of an arm’s-length transaction
with an unrelated third party;

(xxxiv)has not had and shall not have any obligation to, and has not indemnified
and shall not indemnify its partners, officers, directors or members, as the
case may be, in each case unless such an obligation or indemnification is fully
subordinated to the Debt and shall not constitute a claim against it in the
event that its cash flow is insufficient to pay the Debt;

(xxxv)if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;

(xxxvii)has not formed, acquired or held and shall not form, acquire or hold any
subsidiary, except that a Principal may acquire and hold its interest in
Borrower;

(xxxviii)has complied and shall comply with all of the terms and provisions
contained in its organizational documents;

(xxxix)  has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;

(xl)has not permitted and shall not permit any Affiliate or constituent party
(other than Manager) independent access to its bank accounts;

(xli)is, has always been and shall continue to be duly formed, validly existing,
and in good standing in the state of its incorporation or formation and in all
other jurisdictions where it is qualified to do business;

(xlii)has paid all taxes which it owes and is not currently involved in any
dispute with any taxing authority;




27

 


 


(xliii)is not now (except with respect to the Excluded Properties), nor has ever
been, party to any lawsuit, arbitration, summons, or legal proceeding that
resulted in a judgment against it that has not been paid in full;

(xliv)has no judgments or Liens of any nature against it except for tax liens
not yet due and the Permitted Encumbrances;

(xlv)has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi)has no material contingent or actual obligations not related to the
Property.

For sake of clarity, but solely for the purposes of this definition of Special
Purpose Entity, an After Acquired Leasehold Property shall be deemed part of the
Property, and the acquisition of such After Acquired Leasehold Property shall
not contravene Borrower’s obligation to remain, at all times, a Special Purpose
Entity.

“State” shall mean, the State or Commonwealth in which the applicable Property
or any part thereof is located.

“Subrogated Borrower” shall have the meaning set forth in Section 10.25(a)
hereof.

“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.

“Survey” shall mean a survey of the applicable Property prepared by a surveyor
licensed in the State and satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.

“Tax/Insurance Cure Event” shall mean that Borrower has provided to Lender
evidence of payment of Taxes as required by Section 5.1.2, or has provided
evidence that the Property is insured pursuant to Section 6.1(b), as applicable.

“Tax/Insurance Trigger Event” shall mean Borrower’s failure to provide timely
evidence of payment of Taxes as required by Section 5.1.2, or to provide timely
evidence that the Property is insured pursuant to Section 6.1(b).

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.  In no event shall any Pace Loan be
considered a Tax for purposes of this Agreement.

“Tenant” means the lessee of all or a portion of the Property under a Lease.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.




28

 


 


“Title Insurance Policy” shall mean, collectively, the mortgagee title insurance
policies issued with respect to the Property and insuring the lien of the
Mortgage.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.10(e)(iii) hereof.

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders, as applicable, and (B) such
other members, partners or shareholders, as applicable, which directly or
indirectly shall own a fifty-one percent (51%) or greater economic and voting
interest in Transferee.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“U-Haul” shall mean U-Haul International, Inc., a Nevada corporation.

“Underwriter Group” shall have the meaning set forth in Section 9.1.1(c) hereof.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) not subject to prepayment, call or
early redemption and (c) to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended.

“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a) five percent (5%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the excess, if any, of (i) the sum of the present
values of all then-scheduled payments of principal and interest under the Note
assuming that all scheduled payments are made timely and that the remaining
outstanding principal and interest on the Loan is paid on the Maturity Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Maturity Date (with each such
payment and assumed payment discounted to its present value at the date of
prepayment at the rate which, when compounded monthly, is equivalent to the
Prepayment Rate when compounded semi-annually and deducting from the sum of such
present values any short-term interest paid from the date of prepayment to the
next succeeding Payment Date in the event such payment is not made on a Payment
Date), over (ii) the principal amount being prepaid.




29

 


 


Section 1.2  Principles of Construction.  All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified.  All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise.  Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

ARTICLE II - GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow.  Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower.  Borrower may request and receive only
one (1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid or defeased hereunder in respect of the Loan may not be reborrowed. 
Borrower acknowledges and agrees that the Loan has been fully funded as of the
Closing Date.

2.1.3 The Note, Mortgage and Loan Documents.  The Loan shall be evidenced by the
Note and secured by the Mortgage and the other Loan Documents.

2.1.4 Use of Proceeds.  Borrower shall use the proceeds of the Loan to (a)
acquire the Property, repay and discharge any existing loans relating to the
Property, or to recapitalize the Property, (b) pay all past-due basic carrying
costs, if any, with respect to the Property, (c) make deposits into the Reserve
Funds on the Closing Date in the amounts provided herein, (d) pay costs and
expenses incurred in connection with the closing of the Loan, as approved by
Lender, (e) fund any working capital requirements of the Property and
(f) distribute the balance, if any, to Borrower.

Section 2.2  Interest Rate.

2.2.1 Interest Rate.  Interest on the outstanding principal balance of the Loan
shall accrue at the Interest Rate or as otherwise set forth in this Agreement
from (and including) the Closing Date to but excluding the Maturity Date. 

2.2.2 Interest Calculation.  Interest on the outstanding principal balance of
the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the relevant Accrual Period by (b) a daily rate based on the Interest
Rate and a three hundred sixty (360) day year by (c) the outstanding principal
balance of the Loan.

2.2.3 Default Rate.  In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts




30

 


 


due pursuant to the Loan Documents, shall accrue interest at the Default Rate,
calculated from the date such payment was due without regard to any grace or
cure periods contained herein.

2.2.4 Usury Savings.  This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate.  If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3  Loan Payment.

2.3.1 Monthly Debt Service Payments.  Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan for the initial Accrual Period (unless the Closing Date is
the first calendar day of a month, in which event, no interest payment shall be
due on the Closing Date), and (b) on October 1, 2015 and on each Payment Date
thereafter up to and including the Maturity Date, the Monthly Debt Service
Payment Amount, which payments shall be applied first to accrued and unpaid
interest and the balance to principal. 

2.3.2 Payments Generally.  For purposes of making payments hereunder, but not
for purposes of calculating Accrual Periods, if the day on which such payment is
due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day and with respect to payments of principal due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including the day immediately
preceding such Maturity Date.  All amounts due under this Agreement and the
other Loan Documents shall be payable without setoff, counterclaim, defense or
any other deduction whatsoever.  All payments received hereunder, or under any
of the Loan Documents, shall be applied to each Note (in the case of principal
or interest payments) or distributed to or for the benefit of each Lender (in
the case of other payments) on a pro rata basis.

2.3.3 Payment on Maturity Date.  Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgage
and the other Loan Documents.

2.3.4 Late Payment Charge.  If any principal, interest or any other sums due
under the Loan Documents (including the amounts due on the Maturity Date) are
not paid by Borrower on or prior to the date on which it is due, Borrower shall
pay to Lender upon demand an amount




31

 


 


equal to the lesser of five percent (5%) of such unpaid sum and the Maximum
Legal Rate in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment.  Any such amount shall be secured by the
Mortgage and the other Loan Documents to the extent permitted by applicable law.

2.3.5 Method and Place of Payment.  Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 11:00 A.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

Section 2.4  Prepayments.

2.4.1 Voluntary Prepayments.

(a)Except as otherwise expressly provided in this Section 2.4, Borrower shall
not have the right to prepay the Loan in whole or in part prior to the Maturity
Date.

(b)Provided no Event of Default has occurred and is continuing, on the Permitted
Par Prepayment Date, and on any Business Day thereafter through the Maturity
Date, Borrower may, at its option, prepay the Debt in full (but not in part)
without payment of any yield maintenance or other or premium; provided, however,
if for any reason such prepayment is not paid on a regularly scheduled Payment
Date, the Debt shall include interest for the full Accrual Period during which
the prepayment occurs.  Borrower’s right to prepay the principal balance of the
Loan in full pursuant to this subsection shall be subject to (i) Borrower’s
submission of a notice to Lender setting forth the projected date of prepayment,
which date shall be no less than thirty (30) days from the date of such notice,
and (ii) Borrower’s actual payment to Lender of the full amount of the Debt,
including interest for the full Accrual Period during which the prepayment
occurs.

2.4.2 Mandatory Prepayments.  On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
the Property or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 hereof, Borrower authorizes Lender, at Lender’s option, to apply Net
Proceeds as a prepayment of all or a portion of the outstanding principal
balance of the Loan together with accrued interest and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion.  Other than following an Event of Default, no
yield maintenance premium or other premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.2.

2.4.3 Prepayments After Default.  If following an Event of Default, payment of
all or any part of the Debt is tendered by Borrower or otherwise recovered by
Lender, such tender or recovery shall be (a) made on the next occurring Payment
Date together with the Monthly Debt




32

 


 


Service Payment and (b) deemed a voluntary prepayment by Borrower in violation
of the prohibition against prepayment set forth in Section 2.4.1 hereof, and
Borrower shall pay, in addition to the Debt, an amount equal to the Yield
Maintenance Default Premium which can be applied by Lender in such order and
priority as Lender shall determine in its sole and absolute discretion.

2.4.4 Prepayment Prior to Permitted Defeasance Date.  If the Permitted Release
Date has occurred but the Permitted Defeasance Date has not occurred, and
provided no Event of Default exists, the Debt may be prepaid in whole (but not
in part) prior to the Permitted Defeasance Date upon not less than thirty (30)
days and not more than ninety (90) days prior written notice to Lender
specifying the projected date of prepayment and upon payment of an amount equal
to the Yield Maintenance Premium.  Lender shall notify Borrower of the amount
and the basis of determination of the required prepayment consideration.  If any
notice of prepayment is given, the Debt shall be due and payable on the
projected date of prepayment.  Lender shall not be obligated to accept any
prepayment of the Debt unless it is accompanied by the prepayment consideration
due in connection therewith.  If for any reason Borrower prepays the Loan on a
date other than a Payment Date, Borrower shall pay Lender, in addition to the
Debt, interest for the full Accrual Period during which the prepayment occurs.

Section 2.5  Defeasance.

2.5.1 Voluntary Defeasance.

(a)Provided no Event of Default shall then exist, Borrower shall have the right
at any time after the Permitted Defeasance Date and prior to the Permitted Par
Prepayment Date to voluntarily defease all, but not part, of the Loan by and
upon satisfaction of the following conditions (such event being a “Defeasance
Event”):

(i)Borrower shall provide not less than thirty (30) days prior written notice to
Lender specifying the Payment Date (the “Defeasance Date”) on which the
Defeasance Event is to occur;

(ii)Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date.  If for any
reason the Defeasance Date is not a Payment Date, the Borrower shall also pay
interest that would have accrued on the Note through and including the next
Payment Date, provided, however, if the Defeasance Deposit shall include (or if
the U.S. Obligations purchased with such Defeasance Deposit shall provide for
payment of) all principal and interest computed from the Payment Date prior to
the Defeasance Date through the next succeeding Payment Date, Borrower shall not
be required to pay such short term interest pursuant to this sentence;

(iii)Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Mortgage and the other Loan Documents;

(iv)Borrower shall pay to Lender the required Defeasance Deposit for the
Defeasance Event;




33

 


 


(v)Borrower shall execute and deliver a pledge and security agreement, in form
and substance that would be reasonably satisfactory to a prudent lender creating
a first priority lien on the Defeasance Deposit and the U.S. Obligations
purchased with the Defeasance Deposit in accordance with the provisions of this
Section 2.5 (the “Security Agreement”);

(vi)Borrower shall deliver an opinion from counsel satisfactory to Lender that
is standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note to the Successor
Borrower, that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations delivered by Borrower and that any
REMIC Trust formed pursuant to a Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of such Defeasance Event;

(vii)Borrower shall deliver confirmation in writing from each of the applicable
Rating Agencies to the effect that such release will not result in a downgrade,
withdrawal or qualification of the respective ratings in effect immediately
prior to such Defeasance Event for the Securities issued in connection with the
Securitization which are then outstanding.  If required by the applicable Rating
Agencies, Borrower shall also deliver or cause to be delivered an Additional
Insolvency Opinion with respect to the Successor Borrower from counsel
satisfactory to Lender in form and substance satisfactory to Lender and the
applicable Rating Agencies; 

(viii)Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5.1(a) have been satisfied;

(ix)Borrower shall deliver a certificate of Borrower’s independent certified
public accountant certifying that the U.S. Obligations purchased with the
Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;

(x)Borrower shall deliver such other certificates, documents or instruments as
Lender may reasonably request; and

(xi)Borrower shall pay all costs and expenses of Lender incurred in connection
with the Defeasance Event, including (A) any costs and expenses associated with
a release of the Lien of the Mortgage as provided in Section 2.6 hereof,
(B) reasonable attorneys’ fees and expenses incurred in connection with the
Defeasance Event, (C) the costs and expenses of the Rating Agencies, (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, or otherwise required to accomplish
the defeasance and (E) the costs and expenses of Servicer and any trustee,
including reasonable attorneys’ fees and expenses.




34

 


 


(b)In connection with the Defeasance Event, Borrower shall use the Defeasance
Deposit to purchase U.S. Obligations which provide payments on or prior to, but
as close as possible to, all successive scheduled Payment Dates after the
Defeasance Date upon which interest and principal payments are required under
this Agreement and the Note, and in amounts equal to or more than the scheduled
payments due on such Payment Dates under this Agreement and the Note 
(including, without limitation, scheduled payments of principal, interest,
servicing fees (if any), and any other amounts due under the Loan Documents on
such Payment Dates) and assuming the Note is prepaid in full on the Permitted
Par Prepayment Date (the “Scheduled Defeasance Payments”).  Borrower, pursuant
to the Security Agreement or other appropriate document, shall authorize and
direct that the payments received from the U.S. Obligations may be made directly
to the Lender (unless otherwise directed by Lender) and applied to satisfy the
Debt Service obligations of Borrower under this Agreement and the Note.  Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by this Section 2.5 and satisfy Borrower’s other
obligations under this Section 2.5 and Section 2.6 shall be remitted to
Borrower. 

2.5.2 Collateral.  Each of the U.S. Obligations that are part of the defeasance
collateral shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance that would
be satisfactory to a prudent lender (including, without limitation, such
instruments as may be required by the depository institution holding such
securities or by the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to perfect upon the delivery of the defeasance collateral
a first priority security interest therein in favor of Lender in conformity with
all applicable state and federal laws governing the granting of such security
interests.

2.5.3 Successor Borrower.  In connection with any Defeasance Event, Borrower
shall, establish or designate a successor entity (the “Successor Borrower”)
acceptable to Lender in its reasonable discretion, which shall be a Special
Purpose Entity, which shall not own any other assets or have any other
liabilities or operate other property (except in connection with other defeased
loans held in the same securitized loan pool with the Loan).  Borrower shall
transfer and assign all obligations, rights and duties under and to the Note,
together with the pledged U.S. Obligations to such Successor Borrower.  Such
Successor Borrower shall assume the obligations under the Note and the Security
Agreement and Borrower shall be relieved of its obligations under such
documents.  Borrower shall pay $1,000 to any such Successor Borrower as
consideration for assuming the obligations under the Note and the Security
Agreement.  Notwithstanding anything in this Agreement to the contrary, no other
assumption fee shall be payable upon a transfer of the Note in accordance with
this Section 2.5.3, but Borrower shall pay all costs and expenses incurred by
Lender, including Lender’s attorneys’ fees and expenses and any fees and
expenses of any Rating Agencies, incurred in connection therewith.

Section 2.6  Release of Property.  Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Mortgage on the Property.

2.6.1 Release of Property.




35

 


 


(a)If Borrower has the right to and has elected to prepay or defease all of the
Loan in accordance with this Agreement, upon satisfaction of the requirements of
Section 2.4 or Section 2.5, as applicable, and this Section 2.6, all of the
Property shall be released from the Lien of the Mortgage.

(b)In connection with the release of the Mortgage, Borrower shall submit to
Lender, not less than thirty (30) days prior to the Defeasance Date, a release
of Lien (and related Loan Documents) for the Property for execution by Lender. 
Such release shall be in a form appropriate in the jurisdiction in which the
Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender .  In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.  Borrower shall reimburse Lender
and Servicer for any costs and expenses Lender and Servicer incur arising from
such release (including reasonable attorneys’ fees and expenses) and Borrower
shall pay, in connection with such release, (i) all recording charges, filing
fees, taxes or other expenses payable in connection therewith, and (ii)  to any
Servicer, the current fee being assessed by such Servicer to effect such
release.

Section 2.7  Blocked Account/Cash Management.

2.7.1 Blocked Account.

(a)During the term of the Loan, Borrower shall establish and maintain an account
(the “Blocked Account”) with Blocked Account Bank in trust for the benefit of
Lender, which Blocked Account shall be under the sole dominion and control of
Lender.  The Blocked Account shall be entitled U-Haul Co. of Florida 8, LLC,
U-Haul Co. of Florida 9, LLC, U-Haul Co. of Florida 10, LLC, UHIL 8, LLC, UHIL
9, LLC, UHIL 10, LLC, UHIL 13, LLC, AREC 8, LLC, AREC 9, LLC, AREC 10, LLC, and
AREC 13, LLC, as Borrower and Morgan Stanley Bank, N.A., and JPMorgan Chase
Bank, National Association, as Lender, pursuant to Loan Agreement dated as of
August 12, 2015 – Blocked Account”.  Borrower hereby grants to Lender a
first-priority security interest in the Blocked Account and all deposits at any
time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Blocked Account, including, without limitation, filing UCC-1
Financing Statements and continuations thereof.  During a Cash Sweep Period,
Lender and Servicer shall have the sole right to make withdrawals from the
Blocked Account and all costs and expenses for establishing and maintaining the
Blocked Account shall be paid by Borrower.  All monies now or hereafter
deposited into the Blocked Account shall be deemed additional security for the
Debt.  The Blocked Account Agreement and Blocked Account shall remain in effect
until the Loan has been repaid or defeased in full.

(b)Borrower shall, and shall cause Manager to, deposit all amounts received by
Borrower or Manager constituting Rents (including Rents derived from an After
Acquired Leasehold Property) into the Blocked Account within one (1) Business
Day after receipt thereof. 




36

 


 


(c)Borrower shall obtain from Blocked Account Bank its agreement, subject to the
terms and conditions of the Cash Management Agreement, upon Lender’s notice
during a Cash Sweep Period, to transfer to the Cash Management Account in
immediately available funds by federal wire or ACH transfer all amounts on
deposit in the Blocked Account once every Business Day throughout the term of
the Loan.

(d)Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in the Blocked Account to the payment of the Debt in any order in its
sole discretion.

(e)The Blocked Account shall not be commingled with other monies held by
Borrower, Manager or Blocked Account Bank; provided, however, revenue collected
from the Property may initially be commingled with revenue of Affiliates of
Borrower so long as (i) the revenue from the Property can be identified and
segregated from the revenue of Affiliates and (ii) the revenue from the Property
is deposited in the Blocked Account as required by this Agreement and the Cash
Management Agreement.

(f)Borrower shall not further pledge, assign or grant any security interest in
the Blocked Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(g)Borrower shall indemnify Lender and hold Lender harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Blocked Account and/or the Blocked Account Agreement (unless arising from the
gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Blocked Account was established.

2.7.2 Cash Management Account.

(a)During the term of the Loan, Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Agent
in trust and for the benefit of Lender, which Cash Management Account shall be
under the sole dominion and control of Lender.  The Cash Management Account
shall be entitled “U-Haul Co. of Florida 8, LLC, U-Haul Co. of Florida 9, LLC,
U-Haul Co. of Florida 10, LLC, UHIL 8, LLC, UHIL 9, LLC, UHIL 10, LLC, UHIL 13,
LLC, AREC 8, LLC, AREC 9, LLC, AREC 10, LLC, and AREC 13, LLC, as Borrower and
Morgan Stanley Bank, N.A., and JPMorgan Chase Bank, National Association, as
Lender, pursuant to Loan Agreement dated as of August 12, 2015 - Cash Management
Account.”  Borrower hereby grants to Lender a first priority security interest
in the Cash Management Account and all deposits at any time contained therein
and the proceeds thereof and will take all actions necessary to maintain in
favor of Lender a perfected first priority security interest in the Cash
Management Account, including, without limitation, filing UCC-1 Financing
Statements and continuations thereof.  Borrower will not in any way alter or
modify the Cash Management Account and will notify Lender of the account number
thereof.  Lender and Servicer shall have the sole right to make withdrawals from
the Cash Management Account




37

 


 


and all costs and expenses for establishing and maintaining the Cash Management
Account shall be paid by Borrower.

(b)The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c)All funds on deposit in the Cash Management Account following the occurrence
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

(d)Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide notice thereof to Borrower.

2.7.3 Payments Received under the Cash Management Agreement.  Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing, from
and after the occurrence of a Cash Sweep Event, Borrower’s obligations with
respect to the payment of the Monthly Debt Service Payment Amount and amounts
required to be deposited into the Reserve Funds, if any, shall be deemed
satisfied to the extent sufficient amounts are deposited in the Cash Management
Account to satisfy such obligations pursuant to this Agreement on the dates each
such payment is required, regardless of whether any of such amounts are so
applied by Lender.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1  Conditions Precedent to Closing.  The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1  Borrower Representations.  Borrower represents and warrants as of
the date hereof that:

4.1.1 Organization.  Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own the Property and
to transact the businesses in which it is now engaged.  Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its businesses and
operations.  Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own the
Property and to transact the businesses in which it is now engaged, and the sole
business of Borrower is the ownership, management and operation of the
Property.  The ownership interests in Borrower are as set forth on the
organizational chart provided to Lender prior to the date hereof.




38

 


 


4.1.2 Proceedings.  Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents.  This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts.  The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of the Property or
Borrower’s assets is subject, nor will such action result in any violation of
the provisions of any statute or any order, rule or regulation of any
Governmental Authority having jurisdiction over Borrower or any of Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any court or any such Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any other Loan Documents has been obtained and is in full
force and effect.

4.1.4 Litigation.  There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, Guarantor,
Principal or the Property or any part thereof, which actions, suits or
proceedings, if determined against Borrower, Guarantor, Principal or the
Property or any part thereof, might materially adversely affect the condition
(financial or otherwise) or business of Borrower, Guarantor, Principal or the
condition or ownership of the Property or any part thereof.  A schedule of
pending litigation for Borrower and Guarantor is set forth on Schedule II
attached hereto.

4.1.5 Agreements.  Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise.  Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property is bound.  Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (xxiii) of the definition of “Special Purpose Entity” set
forth in Section 1.1 hereof and (b) obligations under the Loan Documents.

4.1.6 Title.  AREC 8, LLC, AREC 9, LLC, AREC 10, LLC, and AREC 13, LLC have
good, marketable and insurable fee simple title to the real property comprising
the Non-Florida Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other




39

 


 


Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents.  UHIL 8, LLC , UHIL 9, LLC, UHIL 10, LLC, and UHIL 13, LLC
have good, marketable and insurable leasehold title to the real property
comprising the Non-Florida Property.  U-Haul Co. of Florida 8, LLC, U-Haul Co.
of Florida 9, LLC, and U-Haul Co. of Florida 10, LLC have good, marketable and
insurable fee simple title to the real property comprising the Florida Property,
free and clear of all Liens whatsoever except the Permitted Encumbrances.  The
Permitted Encumbrances in the aggregate do not materially and adversely affect
the value, operation or use of the Property (as currently used) or Borrower’s
ability to repay the Loan.  Each Mortgage, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on the applicable Property, subject only to
Permitted Encumbrances and the Liens created by the Loan Documents and
(b) perfected security interests in and to, and perfected collateral assignments
of, all personalty (including the Leases), all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents.  There are no claims for payment for work, labor
or materials affecting the Property which are or may become a Lien prior to, or
of equal priority with, the Liens created by the Loan Documents.

4.1.7 Solvency.  Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents.  Giving effect
to the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities.  The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured.  Borrower’s assets do
not and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).  No
petition in bankruptcy has been filed against Borrower or any constituent Person
in the last seven (7) years, and neither Borrower nor any constituent Person in
the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors. 
Neither Borrower nor any of its constituent Persons are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it or such constituent Persons.

4.1.8 Full and Accurate Disclosure.  No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading.  There is no
material fact presently known to Borrower which has not been




40

 


 


disclosed to Lender which adversely affects, nor as far as Borrower can foresee,
might adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower.

4.1.9 No Plan Assets.  Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101.  In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute , regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Loan Documents.

4.1.10 Compliance.  Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes.  Borrower has disclosed to
Lender the matters set forth on Schedule VI, which Borrower represents are not
material.  Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority.  There has not been
committed by Borrower or any other Person in occupancy of or involved with the
operation or use of the Property any act or omission affording the federal
government or any other Governmental Authority the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents.  On the Closing Date,
the Improvements at the Property were in material compliance with applicable
law.

4.1.11 Financial Information.  All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (a) are true, complete
and correct in all material respects, and (b) accurately represent the financial
condition of Borrower and the Property, as applicable, as of the date of such
reports.  Except for Permitted Encumbrances, Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a material adverse
effect on the Property or the current operation thereof, except as referred to
or reflected in said financial statements.  Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower from that set forth in said
financial statements.

4.1.12 Condemnation.  No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.13 Federal Reserve Regulations.  No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of




41

 


 


Governors, or for any purposes prohibited by Legal Requirements or by the terms
and conditions of this Agreement or the other Loan Documents.

4.1.14 Utilities and Public Access.  Each Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service such Property for its intended uses.  All public
utilities necessary or convenient to the full use and enjoyment of each Property
are located either in the public right-of-way abutting such Property (which are
connected so as to serve such Property without passing over other property) or
in recorded easements serving such Property and such easements are set forth in
and insured by the Title Insurance Policy.  All roads necessary for the use of
each Property for its current purposes have been completed and dedicated to
public use and accepted by all Governmental Authorities.

4.1.15 Not a Foreign Person.  Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16 Separate Lots.  Each Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of such Property.

4.1.17 Assessments.  There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

4.1.18 Enforceability.  The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. 
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, insolvency and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment.  There are no prior assignments of the Leases, if
any, or any portion of the Rents due and payable or to become due and payable
which are presently outstanding.

4.1.20 Insurance.  Borrower has obtained and has delivered to Lender
certificates of insurance reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement.  No claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, and neither Borrower nor any other Person, has done, by act or omission,
anything which would impair the coverage of any such Policy.

4.1.21 Use of Property.  The Property is used exclusively for self-storage and
U-Box portable storage purposes, the rental of U-Haul equipment, customary
equipment maintenance, RV Parking, retail propane sales the retail sale of
moving supplies and other appurtenant and related uses.




42

 


 


4.1.22 Certificate of Occupancy; Licenses.  All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits, required for the legal use, occupancy and operation of
each Property have been obtained and are in full force and effect.  The use
being made of each Property is in conformity with the certificate of occupancy
issued for such Property.  Notwithstanding the foregoing, any such certificates
of completion and/or occupancy do not cover the On-Going Improvements, but such
On-Going Improvements are proceeding pursuant to valid and effective building
permits and any other permits or certificates that are required under applicable
Legal Requirements.

4.1.23 Flood Zone.  None of the Improvements on any of the Property are located
in an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards, or, if so located, the flood insurance required
pursuant to Section 6.1(a)(i) is in full force and effect with respect to such
Property. 

4.1.24 Physical Condition.  Each Property, including, without limitation, all
buildings, Improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, is in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in such Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in such Property, or any part thereof, which
would adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

4.1.25 Boundaries.  All of the Improvements which were included in determining
the appraised value of each Property lie wholly within the boundaries and
building restriction lines of such Property, and no improvements on adjoining
properties encroach upon such Property, and no easements or other encumbrances
upon such Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

4.1.26 Leases.  The Property is not subject to any leases other than the Leases
described in the rent roll provided to Lender prior to the date hereof (the
“Rent Roll”), which Rent Roll is true, complete and accurate in all respects as
of the Closing Date.  Borrower is the owner and lessor of landlord’s interest in
the Leases.  No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases.  The
current Leases are in full force and effect and, except as shown on the Rent
Roll, there are no defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder.  Except for Rent not exceeding, in the
aggregate, five percent (5%) of total annual Rent from the Property, no Rent has
been paid more than one (1) month in advance of its due date.  All security
deposits are held by Borrower in accordance with applicable law.  All work to be
performed by Borrower under each Lease has been performed as required and has
been accepted by the applicable Tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any Tenant has already been received by such
Tenant.  There has been no prior sale, transfer or assignment, hypothecation or
pledge of any




43

 


 


Lease or of the Rents received therein which is outstanding.  No Tenant under
any Lease has a right or option pursuant to such Lease or otherwise to purchase
all or any part of the leased premises or the building of which the leased
premises are a part.  No Tenant under any Lease has any right or option for
additional space in the Improvements.

4.1.27 Survey.  The Survey for each Property delivered to Lender in connection
with this Agreement does not fail to reflect any material matter affecting such
Property or the title thereto.

4.1.28 Inventory.  Borrower is the owner of all of the Equipment, Fixtures and
Personal Property (as such terms are defined in the Mortgage) located on or at
the Property and shall not lease any Equipment, Fixtures or Personal Property
other than as permitted hereunder.  All of the Equipment, Fixtures and Personal
Property are sufficient to operate the Property in the manner required hereunder
and in the manner in which it is currently operated.

4.1.29 Filing and Recording Taxes.  All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements have been paid.  All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid.

4.1.30 Special Purpose Entity/Separateness.

(a)Borrower hereby represents, warrants and covenants that (i) Borrower is,
shall be and shall continue to be a Special Purpose Entity and (ii) unless
Borrower is a corporation or an entity of the type described in subsection (x)
under the definition of Special Purpose Entity, Principal is, shall be and shall
continue to be a Special Purpose Entity. The representations, warranties and
covenants set forth in Section 4.1.30(a) shall survive for so long as any amount
remains payable to Lender under this Agreement or any other Loan Document.

(b)Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been and shall be true and correct in all respects, and Borrower and Principal
will have complied and will comply with all of the stated facts and assumptions
made with respect to it in any Insolvency Opinion.  Each entity other than
Borrower and Principal with respect to which an assumption is made or a fact
stated in any Insolvency Opinion will have complied and will comply with all of
the assumptions made and facts stated with respect to it in any such Insolvency
Opinion.  Borrower covenants that in connection with any Additional Insolvency
Opinion delivered in connection with this Agreement it shall provide an updated
certification regarding compliance with the facts and assumptions made therein.

(c)Borrower covenants and agrees that Borrower shall provide Lender with
five (5) days’ prior written notice prior to the removal and replacement of any
Independent Director.

4.1.31 Management Agreement.  The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with




44

 


 


the passage of time and/or the giving of notice would constitute a default
thereunder.  The Management Agreement was entered into on commercially
reasonable terms.

4.1.32 Illegal Activity.  No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure.  All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the Rent Roll), reports, certificates and
other documents submitted in connection with the Loan or in satisfaction of the
terms thereof and all statements of fact made by Borrower in this Agreement or
in any other Loan Document, are true, complete and correct in all material
respects.  There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or might materially and adversely affect the
use, operation or value of the Property or the business operations or the
financial condition of Borrower.  Borrower has disclosed to Lender all material
facts and has not failed to disclose any material fact that could cause any
Provided Information or representation or warranty made herein to be materially
misleading.

4.1.34 Investment Company Act.  Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person.  As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.

4.1.36 Principal Place of Business; State of Organization.  Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. (a) U-Haul Co. of Florida 8, LLC is a
limited liability company formed under the laws of the State of Delaware and its
organizational identification number is 5761371, (b) U-Haul Co. of Florida 9,
LLC is a limited liability company formed under the laws of the State of
Delaware and its organizational identification number is 5761386, (c) U-Haul Co.
of Florida 10, LLC is a limited liability company formed under the laws of the
State of Delaware and its organizational identification number is 5761395, (d)
UHIL 8, LLC is a limited liability company formed under the laws of the State of
Delaware and its organizational identification number is




45

 


 


3969852, (e) UHIL 9, LLC is a limited liability company formed under the laws of
the State of Delaware and its organizational identification number is 3969864,
(f) UHIL 10, LLC is a limited liability company formed under the laws of the
State of Delaware and its organizational identification number is 3969865, (g)
UHIL 13, LLC is a limited liability company formed under the laws of the State
of Delaware and its organizational identification number is 3969888, (h) AREC 8,
LLC is a limited liability company formed under the laws of the State of
Delaware and its organizational identification number is 3969904, (i) AREC 9,
LLC is a limited liability company formed under the laws of the State of
Delaware and its organizational identification number is 3969905, (j) AREC 10,
LLC is a limited liability company formed under the laws of the State of
Delaware and its organizational identification number is 3969907, and (k) AREC
13, LLC is a limited liability company formed under the laws of the State of
Delaware and its organizational identification number is 3969913.

4.1.37 Environmental Representations and Warranties.  Except as otherwise
disclosed by those certain Phase I environmental reports (or Phase II
environmental reports, if required) delivered to Lender by Borrower in
connection with the origination of the Loan (such reports are referred to below,
collectively, as the “Environmental Report”), (a) there are no Hazardous
Substances or underground storage tanks in, on, or under any of the Property,
except those that are (i) in compliance with Environmental Laws and with permits
issued pursuant thereto (to the extent such permits are required under
Environmental Law), (ii) de-minimis amounts necessary to operate such Property
for the purposes set forth in the Loan Agreement which will not result in an
environmental condition in, on or under the Property and which are otherwise
permitted under and used in compliance with Environmental Law and (iii) fully
disclosed to Lender in writing pursuant to the Environmental Report; (b) there
are no past, present or threatened Releases of Hazardous Substances in, on,
under or from any of the Property which has not been fully remediated in
accordance with Environmental Law; (c) there is no threat of any Release of
Hazardous Substances migrating to any of the Property; (d) there is no past or
present non-compliance with Environmental Laws, or with permits issued pursuant
thereto, in connection with any of the Property which has not been fully
remediated in accordance with Environmental Law; (e) Borrower does not know of,
and has not received, any written or oral notice or other communication from any
Person (including but not limited to a Governmental Authority) relating to
Hazardous Substances or Remediation thereof, of possible liability of any Person
pursuant to any Environmental Law, other environmental conditions in connection
with any of the Property, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; and (f) Borrower has
truthfully and fully disclosed to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Borrower and has provided to Lender all information that is contained
in Borrower’s files and records, including, but not limited to, any reports
relating to Hazardous Substances in, on, under or from the Property and/or to
the environmental condition of the Property.

4.1.38 Blocked Account; Cash Management Account.  Borrower hereby represents and
warrants to Lender that this Agreement, together with the other Loan Documents,
create a valid and continuing security interest (as defined in the Uniform
Commercial Code of the State of New York) in the Blocked Account and Cash
Management Account in favor of Lender, which security interest is prior to all
other Liens, other than Permitted Encumbrances, and is enforceable as such
against creditors of and purchasers from Borrower.  Other than in connection




46

 


 


with the Loan Documents and except for Permitted Encumbrances, Borrower has not
sold, pledged, transferred or otherwise conveyed the Blocked Account and Cash
Management Account;

(a)Each of the Blocked Account and Cash Management Account constitutes “deposit
accounts” and/or “securities accounts” within the meaning of the Uniform
Commercial Code of the State of New York;

(b)Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Blocked Account Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Blocked Account and Cash Management Account and all
sums at any time held, deposited or invested therein, together with any interest
or other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities;

(c)The Blocked Account and Cash Management Account are not in the name of any
Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has not
consented to the Blocked Account Bank and Agent complying with instructions with
respect to the Blocked Account and Cash Management Account from any Person other
than Lender; and

(d)The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

4.1.39 Dealership Contract.  The Dealership Contract is in full force and effect
and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.  The Dealership Contract was entered into on
commercially reasonable terms.

4.1.40 On-Going Improvements.  Borrower has obtained all required approvals and
permits in connection with the On-Going Improvements, and the On-Going
Improvements comply with all applicable building and zoning ordinances and
codes.  Borrower has not incurred any indebtedness in connection with the
On-Going Improvements.  Borrower has not received any notice of violation from
any Governmental Authority with respect to the On-Going Improvements.

Section 4.2  Survival of Representations

.  Borrower agrees that all of the representations and warranties of Borrower
set forth in Section 4.1 hereof and elsewhere in this Agreement and in the other
Loan Documents shall survive for so long as any amount remains owing to Lender
under this Agreement or any of the other Loan Documents by Borrower.  All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.

ARTICLE V - BORROWER COVENANTS




47

 


 


Section 5.1 Affirmative Covenants.  From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage encumbering the Property (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender that:

5.1.1 Existence; Compliance with Legal Requirements.  Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply with
all Legal Requirements applicable to it and the Property, including, without
limitation, building and zoning codes and certificates of occupancy.  There
shall never be committed by Borrower, and Borrower shall never permit any other
Person in occupancy of or involved with the operation or use of the Property to
commit any act or omission affording the federal government or any state or
local government the right of forfeiture against the Property or any part
thereof or any monies paid in performance of Borrower’s obligations under any of
the Loan Documents.  Borrower hereby covenants and agrees not to commit, permit
or suffer to exist any act or omission affording such right of forfeiture. 
Borrower shall at all times maintain, preserve and protect all franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Loan Documents.  Borrower shall keep the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement.  After prior written
notice to Lender, Borrower, at Borrower’s own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or the Property or any alleged violation of
any Legal Requirement, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower or the Property;
and (vi) Borrower shall furnish such security as may be required in the
proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith.  Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost. Borrower shall provide to Lender evidence satisfactory to
Lender in its reasonable discretion that the matters identified on Schedule VI
have been resolved within the time frame described on Schedule VI.




48

 


 


5.1.2 Taxes and Other Charges.  Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Property or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower is
escrowing for Taxes in accordance with the terms and provisions of Section 7.2
hereof.  Borrower will deliver to Lender receipts for payment or other evidence
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then delinquent no later than ten (10) days prior to the date on which the
Taxes and/or Other Charges would otherwise be delinquent if not paid.  Borrower
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges prior to the date the same shall become delinquent (provided, however,
Borrower is not required to furnish such receipts for payment of Taxes in the
event that such Taxes have been paid by Lender pursuant to Section 7.2 hereof
and Lender has received receipts from the relevant taxing authority).  Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against the Property
or any part thereof, and shall promptly pay for all utility services provided to
the Property.  After prior written notice to Lender, Borrower, at Borrower’s own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(i) no Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof pay the amount of any such Taxes or Other
Charges, together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property or any part thereof; and
(vi) Borrower shall furnish such security as may be required in the proceeding,
or as may be requested by Lender, to insure the payment of any such Taxes or
Other Charges, together with all interest and penalties thereon.  Lender may pay
over any such cash deposit or part thereof held by Lender to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established or the Property (or part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Mortgage being primed by
any related Lien.

5.1.3 Litigation.  Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
and/or Guarantor which might materially adversely affect Borrower’s or
Guarantor’s condition (financial or otherwise) or business or the Property.

5.1.4 Access to Property.  Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

5.1.5 Notice of Default.  Borrower shall promptly advise Lender of any material
adverse change in Borrower’s or Guarantor’s condition, financial or otherwise,
or of the occurrence of any Default or Event of Default of which Borrower has
knowledge.




49

 


 


5.1.6 Cooperate in Legal Proceedings.  Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

5.1.7 Perform Loan Documents.  Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8 Award and Insurance Benefits.  Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property or any part thereof, and
Lender shall be reimbursed for any expenses incurred in connection therewith
(including attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting the Property or any part thereof) out of such Insurance Proceeds.

5.1.9 Further Assurances.  Borrower shall, at Borrower’s sole cost and expense:

(a)furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b)execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c)do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

5.1.10 Principal Place of Business, State of Organization.  Borrower will not
cause or permit any change to be made in its name, identity (including its trade
name or names), place of organization or formation (as set forth in Section
4.1.36 hereof) or Borrower’s corporate or partnership or other structure unless
Borrower shall have first notified Lender in writing of such change at least
thirty (30) days prior to the effective date of such change, and shall have
first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, name, jurisdiction of organization and formation or organizational
identification number without first obtaining the prior written consent of
Lender, which consent may be given or denied in Lender’s sole discretion.  Upon
Lender’s request, Borrower shall, at Borrower’s sole cost and expense, execute
and deliver additional security agreements and other instruments which may be
necessary to effectively evidence or perfect




50

 


 


Lender’s security interest in the Property as a result of such change of
principal place of business or place of organization.  Borrower’s principal
place of business and chief executive office, and the place where Borrower keeps
its books and records, including recorded data of any kind or nature, regardless
of the medium or recording, including software, writings, plans, specifications
and schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) and will continue to be the address of
Borrower set forth at the introductory paragraph of this Agreement (unless
Borrower notifies Lender in writing at least thirty (30) days prior to the date
of such change).  Borrower shall promptly notify Lender of any change in its
organizational identification number.  If Borrower does not now have an
organizational identification number and later obtains one, Borrower promptly
shall notify Lender of such organizational identification number.

5.1.11 Financial Reports. 

(a) Borrower will keep and maintain or will cause to be kept and maintained on a
Fiscal Year basis, in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender, consistently applied), proper and accurate
books and accounts reflecting (i) all of the financial affairs of Borrower and
Guarantor and (ii) all items of income and expense in connection with the
operation of the Property.  Lender shall have the right from time to time at all
times during normal business hours upon reasonable notice to examine such books,
and accounts at the office of Borrower or any other Person maintaining such
books, records and accounts and to make such copies or extracts thereof as
Lender shall desire.  After the occurrence of an Event of Default, Borrower
shall pay any costs and expenses incurred by Lender to examine Borrower’s and
Guarantor’s accounting records with respect to the Property, as Lender shall
determine to be necessary or appropriate in the protection of Lender’s interest.

(b) Borrower will furnish, or cause to be furnished, to Lender on or before
twenty (20) days after the end of each calendar month prior to Securitization
(or each calendar quarter after Securitization), the following items: (i) a rent
roll for the subject month or quarter, as applicable; (ii) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar month or quarter, as applicable, noting net operating income,
gross income, and operating expenses (not including any contributions to the
Replacement Reserve Fund and the Required Repair Fund), and other information
necessary and sufficient to enable a calculation of Debt Service Coverage Ratio
and to fairly represent the financial position and results of operation of the
Property (and any After Acquired Leasehold Property) during such calendar month
or quarter, as applicable, and containing a comparison of budgeted income and
expenses and the actual income and expenses; and (iii) a calculation reflecting
the annual Debt Service Coverage Ratio for the immediately preceding three (3),
six (6), and twelve (12) month periods as of the last day of such month or
quarter, as applicable.  In addition, such certificate shall also be accompanied
by an Officer’s Certificate stating that the representations and warranties of
Borrower set forth in Section 4.1.30 are true and correct as of the date of such
certificate.


(C) BORROWER OR MANAGER WILL FURNISH LENDER (I) ANNUALLY, WITHIN SEVENTY-FIVE
(75) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF GUARANTOR WITH A COMPLETE
COPY OF GUARANTOR’S FINANCIAL STATEMENTS, PREPARED IN ACCORDANCE WITH GAAP (OR
SUCH OTHER ACCOUNTING BASIS REASONABLY ACCEPTABLE TO LENDER, CONSISTENTLY
APPLIED) AND ACCOMPANIED BY A CERTIFICATE FROM AN AUTHORIZED OFFICER OF
GUARANTOR STATING THAT SUCH FINANCIAL STATEMENTS ARE TRUE, CORRECT AND



51

 


 


complete and fairly represent the financial condition and results of operation
of Guarantor; and (ii) quarterly within forty (40) days following the end of
each fiscal quarter of Guarantor with a complete copy of Guarantor’s quarterly
financial statements prepared in accordance with GAAP (or such other accounting
basis reasonably acceptable to Lender, consistently applied) and accompanied by
a certificate from an authorized officer of Guarantor stating that such
financial statements are true, correct and complete and fairly represent the
financial condition and results of operation of Guarantor.  Together with such
financial statements, Borrower shall deliver or cause to be delivered Borrower’s
financial statements prepared in accordance with GAAP (or such other accounting
basis reasonably acceptable to Lender, consistently applied) covering (i) all of
the financial affairs of Borrower and (ii) the operation of the Property for
such Fiscal Year or fiscal quarter, as applicable, and containing a statement of
revenues and expenses, a statement of assets and liabilities and a statement of
Borrower’s equity and Borrower shall furnish to Lender an Officer’s Certificate
certifying as of the date thereof (1) that the financial statements accurately
represent the results of operations and financial condition of Borrower and the
Property all in accordance with GAAP (or such other accounting basis reasonably
acceptable to Lender, consistently applied), and (2) whether there exists an
event or circumstance which constitutes, or which upon notice or lapse of time
or both would constitute, a Default under the Note or any other Loan Document
executed and delivered by Borrower, and if such event or circumstance exists,
the nature thereof, the period of time it has existed and the action then being
taken to remedy such event or circumstance.  Following, and during the
continuance of, a monetary or material non-monetary Event of Default, Lender
shall have the right to require that Borrower’s financial statements be audited
by an independent certified public accounting firm acceptable to Lender in its
reasonable discretion.


(D) BORROWER WILL FURNISH OR CAUSE TO BE FURNISHED TO LENDER MONTHLY, WITHIN
SIXTY (60) DAYS FOLLOWING THE END OF EACH MONTH, WITH A TRUE, COMPLETE AND
CORRECT CASH FLOW STATEMENT WITH RESPECT TO THE PROPERTY (AND ANY AFTER ACQUIRED
LEASEHOLD PROPERTY), SHOWING (I) ALL CASH RECEIPTS OF ANY KIND WHATSOEVER AND
ALL CASH PAYMENTS AND DISBURSEMENTS, AND (II) TRAILING TWELVE-MONTH SUMMARIES OF
SUCH CASH RECEIPTS, PAYMENTS AND DISBURSEMENTS TOGETHER WITH A CERTIFICATION OF
MANAGER STATING THAT SUCH CASH FLOW STATEMENT IS TRUE, COMPLETE AND CORRECT AND
A LIST OF ALL LITIGATION AND PROCEEDINGS AFFECTING BORROWER OR THE PROPERTY IN
WHICH THE AMOUNT INVOLVED IS $250,000 OR MORE, IF NOT COVERED BY INSURANCE (OR
$1,000,000 OR MORE WHETHER OR NOT COVERED BY INSURANCE).


(E) ON THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER WILL FURNISH OR CAUSE TO
BE FURNISHED TO LENDER ANNUALLY, UPON REQUEST BY LENDER THEREFOR, WITHIN
FORTY-FIVE (45) DAYS FOLLOWING RECEIPT OF SUCH REQUEST, WITH A TRUE, COMPLETE
AND CORRECT (I) “UNITMIX” REPORT FOR THE PROPERTY WHICH NOTES THE NUMBER OF
SELF-STORAGE UNITS THAT ARE RENTED ON THE BASIS OF THE SIZE OF THE UNIT AND
INCLUDES THE SECURITY DEPOSIT, IF ANY, HELD BY BORROWER, THE SPACE COVERED AND
THE ARREARAGES FOR SUCH TENANT, IF ANY, AND (II) RENT ROLL FOR THE PROPERTY WITH
RESPECT TO ALL COMMERCIAL TENANTS, INCLUDING A LIST OF WHICH TENANTS ARE IN
DEFAULT UNDER THEIR RESPECTIVE  LEASES, DATED AS OF THE DATE OF LENDER’S
REQUEST, IDENTIFYING EACH TENANT, THE MONTHLY RENT AND ADDITIONAL RENT, IF ANY,
PAYABLE BY SUCH TENANT, THE EXPIRATION DATE OF SUCH TENANT’S LEASE, THE SECURITY
DEPOSIT, IF ANY, HELD BY BORROWER UNDER THE LEASE, THE SPACE COVERED BY THE
LEASE, AND THE ARREARAGES FOR SUCH TENANT, IF ANY, AND EACH SUCH “UNITMIX”
REPORT AND RENT ROLL SHALL BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE, DATED AS
OF THE DATE OF THE DELIVERY OF SUCH “UNITMIX” REPORT OR RENT ROLL, CERTIFYING



52

 


 


that such “unitmix” report or rent roll is true, correct and complete in all
material respects as of its date.

(f) For the partial year period commencing on the occurrence of a Cash Sweep
Event, and for each Fiscal Year thereafter until the occurrence of a Cash Sweep
Event Cure, Borrower shall submit to Lender an Annual Budget not later than
sixty (60) days prior to the commencement of such period or Fiscal Year in form
reasonably satisfactory to Lender.  The Annual Budget, if required pursuant to
this Section 5.1.11(f) shall be subject to Lender’s written approval (each such
Annual Budget, an “Approved Annual Budget”).  In the event that Lender objects
to a proposed Annual Budget submitted by Borrower, Lender shall advise Borrower
of such objections within fifteen (15) days after receipt thereof (and deliver
to Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. 
Lender shall advise Borrower of any objections to such revised Annual Budget
within ten (10) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise the
same in accordance with the process described in this subsection until Lender
approves the Annual Budget.  Until such time that Lender approves a proposed
Annual Budget, the most recently Approved Annual Budget shall apply; provided
that, such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums and Other Charges.

(g) In the event, during a Cash Sweep Period, that Borrower must incur an
extraordinary operating expense or capital expense in excess of $25,000 not set
forth in the Approved Annual Budget (each an “Extraordinary Expense”), then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Expense for Lender’s approval, which may be given or
denied in Lender’s sole discretion.


(H) BORROWER SHALL FURNISH OR CAUSE TO BE FURNISHED TO LENDER, WITHIN THE LATER
OF FIFTEEN (15) DAYS AFTER LENDER’S REQUEST THEREFOR AND FIVE (5) DAYS FOLLOWING
THE DATE ON WHICH SUCH ITEM IS AVAILABLE, WITH SUCH FURTHER DETAILED INFORMATION
WITH RESPECT TO THE OPERATION OF THE PROPERTY AND THE FINANCIAL AFFAIRS OF
BORROWER AS MAY BE REASONABLY REQUESTED BY LENDER.


(I) BORROWER WILL CAUSE GUARANTOR OR MANAGER TO FURNISH TO LENDER ANNUALLY,
WITHIN ONE HUNDRED TWENTY (120) DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF
GUARANTOR, FINANCIAL STATEMENTS OF GUARANTOR, CERTIFIED BY AN AUTHORIZED OFFICER
OF GUARANTOR STATING THAT SUCH FINANCIAL STATEMENTS ARE TRUE, CORRECT, ACCURATE
AND COMPLETE AND FAIRLY REPRESENT THE FINANCIAL CONDITION AND RESULTS OF
OPERATION OF GUARANTOR, WHICH FINANCIAL STATEMENTS SHALL INCLUDE AN ANNUAL
BALANCE SHEET AND PROFIT AND LOSS STATEMENT OF GUARANTOR, IN THE FORM REASONABLY
REQUIRED BY LENDER.


(J) ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE DELIVERED UNDER
THIS AGREEMENT SHALL BE DELIVERED (I) IN PAPER FORM, (II) ON A DISKETTE, AND
(III) BY ELECTRONIC MAIL IF REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF
BORROWER’S DATA SYSTEMS WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC
FORM AND PREPARED USING MICROSOFT WORD FOR WINDOWS FILES (WHICH FILES MAY BE
PREPARED USING A SPREADSHEET PROGRAM AND SAVED AS WORD PROCESSING FILES). 
BORROWER AGREES THAT LENDER MAY DISCLOSE INFORMATION REGARDING THE PROPERTY AND
BORROWER THAT IS PROVIDED TO LENDER PURSUANT TO THIS SECTION 5.1.11 IN
CONNECTION WITH THE SECURITIZATION TO SUCH PARTIES REQUESTING SUCH INFORMATION
IN CONNECTION WITH SUCH SECURITIZATION.




53

 


 



(K) BORROWER WILL FURNISH LENDER ANNUALLY, WITHIN ONE HUNDRED AND TWENTY (120)
DAYS AFTER THE END OF EACH FISCAL YEAR, WITH A REPORT SETTING FORTH (I) THE NET
OPERATING INCOME FOR SUCH FISCAL YEAR, (II) THE AVERAGE OCCUPANCY RATE OF THE
PROPERTY DURING SUCH FISCAL YEAR, AND (III) THE CAPITAL REPAIRS, REPLACEMENTS
AND IMPROVEMENTS PERFORMED AT THE PROPERTY DURING SUCH FISCAL YEAR.

5.1.12 Business and Operations.  Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property. 
Borrower will qualify to do business and will remain in good standing under the
laws of the jurisdiction of its formation as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Property. Borrower shall at all times during the term of the Loan, continue to
own all of Equipment, Fixtures and Personal Property which are necessary to
operate the Property in the manner required hereunder and in the manner in which
it is currently operated.

5.1.13 Title to the Property.  Borrower will warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of each Mortgage on the applicable Property, subject only to Liens permitted
hereunder (including Permitted Encumbrances), in each case against the claims of
all Persons whomsoever.  Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and expenses) incurred
by Lender if an interest in the Property, other than as permitted hereunder, is
claimed by another Person.

5.1.14 Costs of Enforcement.  In the event (a) that any Mortgage encumbering the
Property is foreclosed in whole or in part or that any Mortgage is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage encumbering the Property prior to or subsequent to
any Mortgage in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including reasonable attorneys’ fees and expenses,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post-judgment action involved therein, together with
all required service or use taxes.

5.1.15 Estoppel Statement.  After request by Lender, Borrower shall within ten
(10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i)  the original principal amount of the Note, (ii) the unpaid
principal amount of the Note, (iii) the Interest Rate of the Note, (iv) the date
installments of interest and/or principal were last paid, (v) any offsets or
defenses to the payment of the Debt, if any, claimed by Borrower, and (vi) that
the Note, this Agreement, the Mortgage and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

5.1.16 Loan Proceeds.  Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.




54

 


 


5.1.17 Performance by Borrower.  Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

5.1.18 Confirmation of Representations.  Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations made by Borrower in the Loan Documents
as of the date of the closing of such Securitization in all relevant
jurisdictions, and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower, Principal and Guarantor as of the date of the Securitization.

5.1.19 Environmental Covenants.

(a)Borrower covenants and agrees that:  (i) all uses and operations on or of the
Property or any part thereof, whether by Borrower or any other Person, shall be
in compliance with all Environmental Laws and permits issued pursuant thereto;
(ii) there shall be no Releases of Hazardous Substances in, on, under or from
the Property or any part thereof; (iii) there shall be no Hazardous Substances
in, on, or under the Property or any part thereof, except those that are (A) in
compliance with all Environmental Laws and with permits issued pursuant thereto
(to the extent such permits are required by Environmental Law), (B) de-minimis
amounts necessary to operate the Property or any part thereof for the purposes
set forth in the Loan Agreement which will not result in an environmental
condition in, on or under the Property or any part thereof and which are
otherwise permitted under and used in compliance with Environmental Law and (C)
to the extent permits are required under Environmental Laws, fully disclosed to
Lender in writing; (iv) Borrower shall keep the Property free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of Borrower or any other Person (the “Environmental
Liens”); (v) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to subsection (b) below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (vi) Borrower shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property or any
part thereof, pursuant to any reasonable written request of Lender made in the
event that Lender has reason to believe that an environmental hazard exists on
the Property or any part thereof (including but not limited to sampling, testing
and analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas), and share with Lender the reports and
other results thereof, and Lender and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (vii) Borrower
shall, at its sole cost and expense, comply with all reasonable written requests
of Lender made in the event that Lender has reason to believe that an
environmental hazard exists on the Property or any part thereof (A) reasonably
effectuate Remediation of any condition (including but not limited to a Release
of a Hazardous Substance) in, on, under or from the Property or any part
thereof; (B) comply with any Environmental Law; (C) comply with any directive
from any Governmental Authority; and (D) take any other reasonable action
necessary or appropriate for protection of human health or the environment;
(viii) Borrower shall not do or allow any Tenant or other user




55

 


 


of the Property to do any act that materially increases the dangers to human
health or the environment, poses an unreasonable risk of harm to any Person
(whether on or off the Property), impairs or may impair the value of the
Property or any part thereof, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property or any
part thereof; and (ix) Borrower shall immediately notify Lender in writing of
(A) any presence or Releases or threatened Releases of Hazardous Substances in,
on, under, from or migrating towards the Property or any part thereof in
violation of Environmental Laws; (B) any non-compliance with any Environmental
Laws related in any way to the Property or any part thereof; (C) any
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to the Property or any part thereof; and (E) any written or
oral notice or other communication of which Borrower becomes aware from any
source whatsoever (including but not limited to a governmental entity) relating
in any way to the release or potential release of Hazardous Substances or
Remediation thereof, likely to result in liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property or any part thereof, or any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Section.
For purposes of this Section 5.1.19(a), “Property” shall include any After
Acquired Leasehold Property.

(b)In the event that Lender has reason to believe that an environmental hazard
exists on the Property or any part thereof that may, in Lender’s sole
discretion, endanger any occupants of the Property or any part thereof or their
guests or the general public or may materially and adversely affect the value of
the Property or any part thereof, upon reasonable notice from Lender, Borrower
shall, at Borrower’s expense, promptly cause an engineer or consultant
satisfactory to Lender to conduct an environmental assessment or audit (the
scope of which shall be determined in Lender’s sole and absolute discretion) and
take any samples of soil, groundwater or other water, air, or building materials
or any other invasive testing requested by Lender and promptly deliver the
results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to Lender within a reasonable period
or if Lender has reason to believe that an environmental hazard exists on the
Property or any part thereof that, in Lender’s sole judgment, endangers any
occupant of the Property or any part thereof or their guests or the general
public or may materially and adversely affect the value of the Property or any
part thereof, upon reasonable notice to Borrower, Lender and any other Person
designated by Lender, including but not limited to any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the Property or any part
thereof at all reasonable times to assess any and all aspects of the
environmental condition of the Property or any part thereof and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lender’s sole and absolute
discretion) and taking samples of soil, groundwater or other water, air, or
building materials, and reasonably conducting other invasive testing.  Borrower
shall cooperate with and provide Lender and any such Person designated by Lender
with access to the Property or any part thereof.  For purposes of this Section
5.1.19(b), “Property” shall include any After Acquired Leasehold Property.

(c)Borrower hereby represents and warrants that those certain reports described
on Schedule III attached hereto, copies of which have been delivered to Lender,
are true, accurate and complete (collectively, the “O&M Program”), and Borrower
has as of the date hereof




56

 


 


complied in all respects with the O&M Program.  Borrower hereby covenants and
agrees that, during the term of the Loan, including any extension or renewal
thereof, Borrower shall comply in all respects with the terms and conditions of
the O&M Program.

5.1.20 Leasing Matters.  Any Leases with respect to the Property written after
the date hereof, for more than 10,000 square feet shall be subject to the prior
written approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed.  Following the occurrence of an Event of Default and
upon request by Lender, Borrower shall furnish Lender with executed copies of
all Leases.  All renewals of Leases and all proposed Leases shall provide for
rental rates comparable to existing local market rates.  All proposed Leases
shall be on commercially reasonable terms and shall not contain any terms which
would materially affect Lender’s rights under the Loan Documents.  Borrower
(i) shall observe and perform the obligations imposed upon the lessor under the
Leases in a commercially reasonable manner; (ii) shall enforce and may amend or
terminate the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Property
involved except that no termination by Borrower or acceptance of surrender by a
Tenant of any Leases shall be permitted unless by reason of a tenant default and
then only in a commercially reasonable manner to preserve and protect the
Property; provided, however, that no such termination or surrender of any Lease
covering more than 10,000 square feet will be permitted without the prior
written consent of Lender; (iii) shall not collect any of the rents more than
one (1) month in advance (other than security deposits); provided, however, that
Borrower shall have the right to collect, at any one time, not more than five
percent (5%) of the gross annual Rent in advance; (iv) shall not execute any
other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require.  Notwithstanding anything
to the contrary contained herein, Borrower shall not enter into a lease of all
or substantially all of the Property without Lender’s prior written consent. 
Notwithstanding anything to the contrary contained herein, all new Leases and
all amendments, modifications, extensions, and renewals of existing Leases with
Tenants that are Affiliates of Borrower shall be subject to the prior written
consent of Lender.

5.1.21 Alterations.  Borrower shall obtain Lender’s prior written consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of the applicable
Property or the applicable Property’s Net Operating Income.  Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with the
On-Going Improvements, and any other alterations that will not have a material
adverse effect on Borrower’s financial condition, the value of the applicable
Property or the applicable Property’s Net Operating Income, provided that such
other alterations are made in connection with (a) the Restoration of such
Property after the occurrence of a Casualty or Condemnation in accordance with
the terms and provisions of this Agreement or (b) the construction of additional
storage units, U-Box storage or other ancillary U-Haul business purposes on the
Property in compliance with the terms and conditions of this Section and that
(i) comply with Legal Requirements and (ii) do not require Borrower to incur any
additional Indebtedness to undertake




57

 


 


such construction.  Borrower shall diligently prosecute the On-Going
Improvements and any other alterations commenced at the Property to completion. 
Following completion of any such improvements at any Individual Property,
Borrower shall provide to Lender an as-built Survey and an endorsement to the
applicable Title Insurance Policy updating the effective date of such policy to
the date of such endorsement and showing no liens or encumbrances other than (a)
Permitted Encumbrances, and (b) the lien for current real estate taxes not yet
due and payable.

5.1.22 Operation of Property.

(a)Borrower shall cause each Property to be operated, in all material respects,
in accordance with the Management Agreement (or Replacement Management
Agreement) as applicable.  In the event that the Management Agreement expires or
is terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable, and enter into, and cause such Manager or
other Qualified Manager to enter into, an assignment of management agreement in
the form of the Assignment of Management Agreement entered into in connection
with the closing of the Loan.

(b)Borrower shall:  (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) [intentionally omitted]; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.

5.1.23 Embargoed Person.  Borrower has performed and shall perform reasonable
due diligence to insure that at all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (b) no Embargoed Person has any interest of
any nature whatsoever in Borrower, Principal or Guarantor, as applicable, with
the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law; and (c) none of the funds of Borrower, Principal or
Guarantor, as applicable, have been derived from, or are the proceeds of, any
unlawful activity, including money laundering, terrorism or terrorism
activities, with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law, or may cause the Property or any part
thereof to be subject to forfeiture or seizure.  In addition, to help the United
States government fight the funding of terrorism and money laundering
activities, The USA Patriot Act (and the regulations thereunder) requires the
Lender to obtain, verify and record information that identifies its customers. 
Borrower shall provide the Lender with any additional information that the
Lender deems necessary from time to time in order to ensure compliance with The
USA Patriot Act and any other applicable Legal Requirements concerning money
laundering and similar activities.




58

 


 


5.1.24 Dealership Contract.  Borrower shall:  (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the Dealership Contract and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the
Dealership Contract of which it is aware; and (iii) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by U-Haul under the Dealership Contract, in a commercially
reasonable manner.

Section 5.2  Negative Covenants

.  From the date hereof until payment and performance in full of all obligations
of Borrower under the Loan Documents or the earlier release of the Lien of the
Mortgage and any other collateral in accordance with the terms of this Agreement
and the other Loan Documents, Borrower covenants and agrees with Lender that it
will not do, directly or indirectly, any of the following:

5.2.1 Operation of Property. Borrower shall not, without Lender’s prior written
consent (which consent shall not be unreasonably withheld): (i) surrender,
terminate, cancel, amend or modify the Management Agreement; provided, that
Borrower may, without Lender’s consent, replace the Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement; (ii) reduce or consent to the reduction of the term of the Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges under the Management Agreement, or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.

(a)Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement  without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s sole discretion.

5.2.2 Liens.  Except in connection with a contest conducted in accordance with
the terms of Section 3.6(b) of the Mortgage, Borrower shall not create, incur,
assume or suffer to exist any Lien on any portion of the Property or permit any
such action to be taken, except for Permitted Encumbrances.

5.2.3 Dissolution.  Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction or (e) cause the
Principal to (i) dissolve, wind up or liquidate or take any action, or omit to
take an action, as a result of which the Principal would be dissolved, wound up
or liquidated in whole or in part, or (ii) amend, modify, waive or terminate the
organizational documents of the Principal, in each case, without obtaining the
prior written consent of Lender.




59

 


 


5.2.4 Change In Business.  Borrower shall not enter into any line of business
other than the ownership and operation of the Property as a self-storage
facility, the rental of U-Haul equipment, the retail sale of moving supplies and
other appurtenant and related business, or make any material change in the scope
or nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business. 
Nothing contained in this Section 5.2.4 is intended to expand the rights of
Borrower contained in Section 5.2.10(d) hereof.

5.2.5 Debt Cancellation.  Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.2.6 Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender.

5.2.7 No Joint Assessment.  Borrower shall not suffer, permit or initiate the
joint assessment of any Property (a) with any other real property constituting a
tax lot separate from such Property, and (b) which constitutes real property
with any portion of such Property which may be deemed to constitute personal
property, or any other procedure whereby the lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such real property portion of such Property.

5.2.8 After Acquired Interests.  Borrower shall not acquire a fee or leasehold
interest in any other properties except as expressly set forth below.

(a)Borrower shall have the right, but not the obligation, to acquire the fee
simple estate in vacant land that is adjacent and contiguous to an existing
Property (an “After Acquired Adjacent Property”), provided the conditions set
forth on Schedule VII are satisfied.  From and after the date of acquisition of
an After Acquired Adjacent Property, the applicable adjacent Property shall, for
all purposes herein and in the other Loan Documents, be deemed to include such
After Acquired Adjacent Property.  Nothing herein shall be deemed to preclude an
Affiliate from acquiring property adjacent to, or in proximity with, any
Individual Property, provided, however, no such property acquired by an
Affiliate may be operated as part of, or integrated with, any Individual
Property (unless it is an After Acquired Leasehold Property that may not be
contiguous to an existing Property).

(b)Borrower shall have the right to acquire a leasehold estate in property that
is operated as a storage facility, but that is not contiguous to an existing
Property (an “After Acquired Leasehold Property”), provided the conditions set
forth on Schedule VIII are satisfied.  Borrower covenants and agrees that,
following acquisition of an After Acquired Leasehold Property, such property
shall only be operated as a remote storage facility, U-Box storage facility, or
vehicle or RV storage facility, and shall not include any office, showroom,
retail or administrative uses.  Borrower further covenants and agrees that so
long as any portion




60

 


 


of the Debt remains outstanding, Borrower shall not modify or terminate any
lease pursuant to which it acquired its leasehold estate in an After Acquired
Leasehold Property (other than a termination in accordance with the approved
lease).  From and after the date of acquisition of an After Acquired Leasehold
Property, all Rents derived from Borrower’s ownership of such leasehold estate
shall be deemed Rents for purposes of this Agreement and the other Loan
Documents.

5.2.9 ERISA.

(a)Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA. Borrower further covenants and agrees to
deliver to Lender such certifications or other evidence from time to time
throughout the term of the Loan, as requested by Lender in its sole discretion,
that (A) Borrower is not and does not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (B) Borrower
is not subject to any state statute regulating investment of, or fiduciary
obligations with respect to governmental plans and (C) one or more of the
following circumstances is true:

(i)Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii)Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

(iii)Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10 Transfers.

(a)Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and its stockholders, general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the Other
Obligations.  Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.

(b)Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether




61

 


 


or not for consideration or of record) the Property or any part thereof or any
legal or beneficial interest therein, (ii) enter into or subject the Property to
a PACE Loan, or (iii) permit a Sale or Pledge of an interest in any Restricted
Party, in either case, other than (A) pursuant to Leases of space in the
Improvements to Tenants in accordance with the provisions of Section 5.1.20, and
(B) Permitted Transfers.

(c)A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of any Property for other than actual occupancy by a space
Tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.  For
greater specificity, a “Transfer” shall not include any transaction done
pursuant to Section 5.2.10(b)(A), or (B).

(d)Notwithstanding the provisions of this Section 5.2.10, Lender’s consent shall
not be required in connection with one or a series of Transfers of not more than
forty-nine percent (49%) of the stock, the limited partnership interests or
non-managing membership interests (as the case may be) in a Restricted Party;
provided, however, no such Transfer shall result in the change of Control in a
Restricted Party, and as a condition to each such Transfer, Lender shall receive
not less than thirty (30) days prior written notice of such proposed Transfer. 
If after giving effect to any such Transfer, more than forty-nine percent (49%)
in the aggregate of direct or indirect interests in a Restricted Party are owned
by any Person and its Affiliates that owned less than forty-nine percent (49%)
direct or indirect interest in such Restricted Party as of the Closing Date,
Borrower shall, no less than thirty (30) days prior to the effective date of any
such Transfer, deliver to Lender an Additional Insolvency Opinion acceptable to
Lender and the Rating Agencies.  In addition, at all times, but subject to
Estate Planning Transfers, AMERCO must Control Borrower and own, directly or
indirectly, at least a fifty-one percent (51%) legal and beneficial interest in
Borrower.

(e)No Transfer of the Property and assumption of the Loan shall occur during the
period that is sixty (60) days prior to and sixty (60) days after a
Securitization.  Otherwise,




62

 


 


Lender’s consent to a one (1) time Transfer of the Property and assumption of
the Loan shall not be unreasonably withheld provided that Lender receives sixty
(60) days prior written notice of such Transfer and no Event of Default has
occurred and is continuing, and further provided that the following additional
requirements are satisfied:

(i)Borrower shall pay Lender:  (A) a non-refundable application fee of $5,000 in
connection with such proposed transfer, and (B) a transfer fee equal to one
percent (1%) of the outstanding principal balance of the Loan upon the closing
of such transfer;

(ii)Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Transfer (including, without limitation, Lender’s counsel
fees and disbursements and all recording fees, title insurance premiums and
mortgage and intangible taxes and the fees and expenses of the Rating Agencies
pursuant to clause (x) below);

(iii)The proposed transferee (the “Transferee”) or Transferee’s Principals must
have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;

(iv)Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;

(v)Transferee, Transferee’s Principals and all other entities which may be owned
or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven (7)
years prior to the date of the proposed Transfer;

(vi)Transferee shall assume all of the obligations of Borrower under the Loan
Documents in a manner satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
satisfactory to Lender;

(vii)There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not reasonably acceptable to Lender;

(viii)Transferee, Transferee’s Principals and Related Entities shall not have
defaulted under its or their obligations with respect to any other Indebtedness
in a manner which is not reasonably acceptable to Lender;

(ix)Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.23 and
5.2.9 of this Agreement, no Default or Event of Default shall otherwise occur as
a result of such Transfer, and Transferee and Transferee’s Principals shall
deliver (A) all organizational




63

 


 


documentation reasonably requested by Lender, which shall be reasonably
satisfactory to Lender and (B) all certificates, agreements, covenants and legal
opinions reasonably required by Lender;

(x)If required by Lender, Transferee shall be approved by the Rating Agencies
selected by Lender, which approval, if required by Lender, shall take the form
of a confirmation in writing from such Rating Agencies to the effect that such
Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;

(xi)Prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity executed
by Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender;

(xii)Borrower shall deliver, at its sole cost and expense, an endorsement to the
Title Insurance Policy, as modified by the assumption agreement, as a valid
first lien on the Property and naming the Transferee as owner of the Property,
which endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Insurance Policy
issued on the date hereof and the Permitted Encumbrances;

(xiii)The Property shall be operated by Manager or managed by a Qualified
Manager pursuant to a Replacement Management Agreement; and

(xiv)Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender.

Immediately upon a Transfer to such Transferee and the satisfaction of all of
the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgage and the
other Loan Documents accruing after such Transfer.  The foregoing release shall
be effective upon the date of such Transfer, but Lender agrees to provide
written evidence thereof reasonably requested by Borrower.

(f)Notwithstanding the provisions of this Section 5.2.10, subject to the
satisfaction of the Easement Criteria, Borrower shall have the right to grant
easements on the Property for utilities and other matters in the ordinary course
of business, and Lender shall subordinate the lien of the applicable Mortgage to
any such easements.  “Easement Criteria” shall mean the following:

(i)Borrower shall deliver to Lender a description of the proposed easement area,
together with such surveys and plats as Lender may request;

(ii)Borrower shall have delivered to Lender an endorsement to Lender’s loan
policy of title insurance updating the effective date of such policy to the date
and time of




64

 


 


recordation of such easement and showing no liens or encumbrances other than (a)
Permitted Encumbrances, (b) the new easement, and (c) the lien for current real
estate taxes not yet due and payable;

(iii)Lender shall have determined that any proposed easement does not (i) result
in a violation of Legal Requirements or (ii) have a material adverse effect on
use, operation or value of the applicable Property or the applicable Property’s
Net Operating Income;

(iv)Borrower shall pay the costs and expenses of Lender in connection with any
proposed easement, including reasonable attorney fees; and

(v)Borrower shall provide to Lender such other documents, instruments and
information as Lender may reasonably request in connection with any proposed
easement.

(g)Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent. 
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

5.2.11 Dealership Contract.

(a)Borrower shall not, without Lender’s prior written consent: (i) surrender,
terminate, cancel, amend or modify the Dealership Contract; (ii) reduce or
consent to the reduction of the term of the Dealership Contract; (iii) decrease
or consent to the decrease of the amount of any payments to Borrower under the
Dealership Contract, or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Dealership
Contract in any material respect.

(b)Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Dealership Contract without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s sole discretion.

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

Section 6.1  Insurance.

(a)Borrower shall obtain and maintain, or cause to be maintained, insurance for
Borrower and the Property (including any After Acquired Leasehold Property)
providing at least the following coverages:

(i)comprehensive all risk “special form” insurance including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, (A) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement




65

 


 


value (exclusive of costs of excavations, foundations, underground utilities and
footings) with no waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form;
(C) providing for no deductible in excess of $250,000.00 for all such insurance
coverage; provided however with respect to windstorm coverage, the deductible
shall not exceed 5% of the total insured value, subject to a $250,000 minimum,
and, with respect to earthquake coverage, the deductible shall not exceed 5% of
the total insured value, subject to a $500,000 minimum; and (D)  if any of the
Improvements or the use of the Property or any part thereof shall at any time
constitute legal non-conforming structures or uses, ordinance and law coverage
including value of the undamaged portion, demolition/debris removal and
increased costs of construction, in amounts acceptable to Lender.  In addition,
Borrower shall obtain: (y) if any portion of the Improvements is currently or at
any time in the future located in a federally designated “special flood hazard
area”, flood hazard insurance in an amount equal to (1) the maximum amount of
such insurance available under the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended plus (2) such greater amount as Lender shall
require, in each case with deductibles acceptable to Lender, and (z) earthquake
insurance in amounts and in form and substance satisfactory to Lender in the
event an Individual Property or any part thereof is located in an area with a
high degree of seismic activity and the PML/SEL of the applicable Individual
Property exceeds 20%; provided that the insurance pursuant to clauses (y) and
(z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii)business income insurance (A) with loss payable to Lender; (B) covering all
risks required to be covered by the insurance provided for in subsection (i)
above; (C) in an amount equal to one hundred percent (100%) of the projected net
profit, continuing expenses and necessary payroll for a period of at least
twenty-four (24) months after the date of the Casualty; and (D) containing an
extended period of indemnity endorsement which provides that after the physical
loss to the Improvements and Personal Property has been repaired, the continued
loss of income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the applicable Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period.  The amount of such business income or rental
loss insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s reasonable estimate of the gross
revenues from the applicable Property for the succeeding twelve (12) month
period.  Notwithstanding the provisions of Section 2.7.1 hereof, all proceeds
payable to Lender pursuant to this subsection shall be held by Lender and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured by the Loan Documents on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;




66

 


 


(iii)at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) Owner’s and Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;

(iv)comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

(v)commercial general liability insurance or an umbrella excess liability policy
that covers commercial general liability against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate, (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) contractual
liability for all insured contracts and (5) contractual liability covering the
indemnities contained in Article 9 of the Mortgage to the extent the same is
available, and (D) shall have no so-called “self-insured retention”, provided,
however, so long as Guarantor maintains net equity of not less than $250,000,000
as reflected in its most recent audited financial statements, Borrower may
self-insure the commercial general liability requirement noted above and elect
to provide the umbrella coverage noted in clause (vi) below, provided such
self-insured retention shall not exceed $5,000,000; in the event that the net
equity of the Guarantor decreases below the $250,000,000 threshold, Borrower
shall, within thirty (30) days of Lender’s notice, provide commercial general
liability insurance with no self-insured retention and otherwise complying with
the requirements of this subsection (v);

(vi)if applicable, commercial automobile liability coverage for all owned and
non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of $1,000,000.00;

(vii)if applicable, worker’s compensation, subject to the worker’s compensation
laws of the applicable state and employer’s liability in amounts acceptable to
Lender;

(viii)umbrella or excess liability insurance in an amount not less than
$100,000,000.00 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (v) above or on terms that
provide commercial general liability coverage, including, but not limited to,
supplemental




67

 


 


coverage for employer’s liability and automobile liability, if applicable, which
umbrella liability coverage shall apply in excess of  such supplemental
coverage;

(ix)the insurance required under this Section 6.1(a)(i) and (ii) above shall
cover perils of terrorism and acts of terrorism and Borrower shall maintain
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Section 6.1(a)(i) and
(ii) above at all times during the term of the Loan;

(x)an environmental insurance policy in an amount reasonably required by Lender
at Closing, with a term of not less than ten (10) years and in form and
substance acceptable to Lender at Closing (the “Environmental Insurance
Policy”), which policy shall be maintained so long as the Debt is outstanding;
and

(xi)upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b)All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds.  The Policies shall
be issued by financially sound and responsible insurance companies authorized to
do business in the State and having a rating of “A:X” or better in the current
Best’s Insurance Reports and financial strength and claims paying ability rating
of “A” or better by at least two (2) of the Rating Agencies including, (i) S&P,
(ii) Fitch, if Fitch is rating the Securities, and (iii) Moody’s, if Moody’s is
rating the Securities.  If four or fewer insurance companies issue the policies,
then at least 75% of the insurance coverage represented by the policies must be
provided by insurance companies with a financial strength and claims paying
ability rating of “A” or better by S&P, and the equivalent by each of Fitch and
Moody’s to the extent each such Rating Agency is rating the Securities, with no
carrier below “BBB” by S&P and the equivalent by each of Fitch and Moody’s, to
the extent each such Rating Agency is rating the Securities.  If five (5) or
more insurance companies issue the policies, then at least sixty percent (60%)
of the insurance coverage represented by the policies must be provided by
insurance companies with a financial strength and claims paying ability rating
of “A” or better by S&P, and the equivalent by each of Fitch and Moody’s to the
extent each such Rating Agency is rating the Securities, with no carrier below
“BBB” by S&P and the equivalent by each of Fitch and Moody’s to the extent each
such Rating Agency is rating the Securities. For the purposes of determining
satisfaction of the foregoing required Fitch and Moody’s rating for the
insurance companies, it is agreed that Borrower may maintain the insurance
coverage described in and required by Section 6.1(a) with the insurers under the
Policies that are not rated with Fitch or Moody’s as of the Closing Date,
provided that such insurers maintain no less than the claims paying ability
rating applicable thereto with AM Best and the Rating Agencies in effect on the
Closing Date.  Notwithstanding anything to the contrary herein, Borrower shall
be permitted to continue to utilize Ironshore Insurance Ltd, Starr Insurance &
Reinsurance Limited and Hamilton Re, Ltd in their current participation amounts
and positions within the syndicate under




68

 


 


Borrower’s current umbrella liability Policies as of Closing that are not rated
with S&P (“Otherwise Rated Insurers”); provided that, (1) Borrower shall replace
the Otherwise Rated Insurers at renewal with insurance companies meeting the
rating requirements set forth hereinabove and (2) if, prior to renewal, the
current AM Best or other Rating Agency rating of any such Otherwise Rated
Insurer is withdrawn or downgraded, Borrower shall replace any Otherwise Rated
Insurer with an insurance company meeting the rating requirements set forth
hereinabove. The Policies described in Section 6.1 hereof (other than those
strictly limited to liability protection) shall designate Lender as mortgagee
and loss payee.  Not less than ten (10) days prior to the expiration dates of
the Policies theretofore furnished to Lender, certificates of insurance
evidencing the Policies (and complete copies of the Policies upon request by
Lender) accompanied by evidence satisfactory to Lender of payment of the
premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender. Borrower shall promptly forward to Lender a copy of each
written notice received by Borrower of any modification, reduction or
cancellation of any of the Policies or of any of the coverages afforded under
any of the Policies.

(c)Any blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only such Property in compliance with the
provisions of Section 6.1(a) hereof, subject to review and approval by Lender
based on the schedule of locations and values, portfolio PML reports for the
catastrophic perils of earthquake and windstorm/named storm, and such other
information as requested by Lender or the Rating Agencies.  Notwithstanding
anything to the contrary contained herein, in no event shall Borrower have less
coverage than exists as of the Closing Date unless there is a corresponding
proportionate reduction in the values of the locations covered under the
policy.  Borrower shall notify Lender of any material changes to the blanket
policy and associated limits under the policy as of Closing Date or an
aggregation of the insured values covered under the blanket policy, including
the reduction of earthquake, flood or wind/named storm limits or the addition of
locations that are subject to the perils of earthquake, flood or wind/named
storm, and such changes shall be subject Lender’s approval.

(d)All Policies provided for or contemplated by Section 6.1(a) hereof, shall
name Borrower as a named insured and, with respect to liability Policies, except
for the Policies  referenced in Section 6.1(a)(vi) and (vii) of this Agreement,
shall name Lender and its successors and/or assigns as the additional insured,
as its interests may appear, and in the case of property damage policies,
including but not limited to terrorism, boiler and machinery, flood and
earthquake insurance, shall contain a so-called standard non-contributing
mortgagee clause in favor of Lender and its successors and/or assigns, providing
that the loss thereunder shall be payable to Lender as its interests may appear.

(e)All Policies shall contain clauses or endorsements to the effect that:

(i)With respect to property damage Policies (1) no act or negligence of
Borrower, or anyone acting for Borrower, or of any occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, or foreclosure or similar
action, shall in any way affect the validity or enforceability of the insurance
insofar as Lender is concerned and (2) the Policy shall nto




69

 


 


be canceled without at least thirty (30) days written notice to Lender, except
ten (10) days’ notice for non-payment of premium;

(ii)With respect to all other Policies, if available using commercially
reasonable efforts, the Policy shall not be canceled without at least
thirty (30) days (except ten (10) days’ written notice for non-payment of
premium) written notice to Lender and any other party named therein as an
additional insured;

(iii)intentionally omitted; and

(iv)Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f)If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days’ notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage.  All premiums incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Mortgage
and shall bear interest at the Default Rate.

Section 6.2  Casualty.  If any Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of such Property pursuant
to Section 6.4 hereof as nearly as possible to the condition such Property was
in immediately prior to such Casualty, with such alterations as may be
reasonably approved by Lender and otherwise in accordance with Section 6.4
hereof.  Borrower shall pay all costs of such Restoration whether or not such
costs are covered by insurance.  Lender may, but shall not be obligated to make
proof of loss if not made promptly by Borrower.  In addition, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve the final settlement, which approval shall not be unreasonably
withheld or delayed) with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than $100,000.00
and Borrower shall deliver to Lender all instruments required by Lender to
permit such participation.

Section 6.3  Condemnation.  Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings.  If Lender shall determine that the amount of
the Award will be equal to or greater than $100,000.00, then Lender may
participate in any such proceedings, and Borrower shall from time to time
deliver to Lender all instruments requested by it to permit such participation. 
Borrower shall, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings.  Notwithstanding any taking
by any public or quasi-public authority through




70

 


 


Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt. 
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note.  If any portion of the Property is
taken by a condemning authority, Borrower shall promptly commence and diligently
prosecute the Restoration of the applicable Property pursuant to Section 6.4
hereof and otherwise comply with the provisions of Section 6.4 hereof.  If the
applicable Property is sold, through foreclosure or otherwise, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt. 
Notwithstanding the foregoing provisions of this Section 6.3, and Section 6.4
hereof, if the Loan or any portion thereof is included in a REMIC Trust and,
immediately following a release of any portion of the Lien of the Mortgage in
connection with a Condemnation (but taking into account any proposed Restoration
on the remaining portion of the Property), the Loan-to-Value Ratio is greater
than 125% (such value to be determined, in Lender’s sole discretion, by any
commercially reasonable method permitted to a REMIC Trust and excluding the
value of personal property and going concern value), the principal balance of
the Loan must be paid down by the least of the following amounts:  (i) the net
Condemnation Proceeds, (ii) the fair market value of the released property at
the time of the release, or (iii) an amount such that the Loan-to-Value Ratio
(as so determined by Lender) does not increase after the release, unless the
Lender receives an opinion of counsel that if such amount is not paid, the
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the related release of such portion of the Lien of the Mortgage.

Section 6.4  Restoration.  The following provisions shall apply in connection
with the Restoration of any Property:

(a)If the Net Proceeds shall be less than $100,000.00 and the costs of
completing the Restoration shall be less than $100,000.00, the Net Proceeds will
be disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) hereof are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

(b)If the Net Proceeds are equal to or greater than $100,000.00 or the costs of
completing the Restoration is equal to or greater than $100,000.00 Lender shall
make the Net Proceeds available for the Restoration in accordance with the
provisions of this Section 6.4.  The term “Net Proceeds” for purposes of this
Section 6.4 shall mean:  (i) the net amount of all insurance proceeds received
by Lender pursuant to Section 6.1 (a)(i), (ii), (iii)(B), (iv), (ix) and, if
applicable, (xi)  as a result of such damage or destruction, after deduction of
the reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the
net amount of the Award, after deduction of the reasonable costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Condemnation Proceeds”), whichever the case may be.




71

 


 


(i)The Net Proceeds shall be made available to Borrower for Restoration provided
that each of the following conditions are met:

(A)no Event of Default shall have occurred and be continuing;

(B)(1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
applicable Individual Property has been damaged, destroyed or rendered unusable
as a result of such Casualty or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting the
applicable Individual Property is taken, and such land is located along the
perimeter or periphery of the applicable Individual Property, and no portion of
the Improvements is located on such land;

(C)Leases demising in the aggregate a percentage amount equal to or greater than
the Rentable Space Percentage of the total rentable space in the applicable
Individual Property which has been demised under executed and delivered Leases
in effect as of the date of the occurrence of such Casualty or Condemnation,
whichever the case may be, shall remain in full force and effect during and
after the completion of the Restoration, notwithstanding the occurrence of any
such Casualty or Condemnation, whichever the case may be, and Borrower will make
all necessary repairs and restorations thereto at their sole cost and expense. 
The term “Rentable Space Percentage” shall mean (1) in the event the Net
Proceeds are Insurance Proceeds, a percentage amount equal to ninety percent
(90%) and (2) in the event the Net Proceeds are Condemnation Proceeds, a
percentage amount equal to ninety percent (90%);

(D)Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

(E)Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the applicable Individual Property as a result of the
occurrence of any such Casualty or Condemnation, whichever the case may be, will
be covered out of (1) the Net Proceeds, (2) the insurance coverage referred to
in Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(F)Lender shall be satisfied that the Restoration will be completed on or before
the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) [intentionally omitted], (3) such time as may be required under all
applicable Legal Requirements in order to repair and restore the applicable
Individual Property to the condition it was in immediately prior to such
Casualty or to as nearly as possible the condition it was in immediately prior
to such Condemnation, as applicable, or (4) the expiration of the insurance
coverage referred to in Section 6.1(a)(ii) hereof;




72

 


 


(G)the applicable Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all applicable Legal
Requirements;

(H)the Restoration shall be done and completed by Borrower (or Borrower’s agent)
in an expeditious and diligent fashion and in compliance with all applicable
Legal Requirements;

(I)such Casualty or Condemnation, as applicable, does not result in the loss of
access to the applicable Individual Property or the Improvements;

(J)the Debt Service Coverage Ratio for the Property, after giving effect to the
Restoration, shall be equal to or greater than 1.30 to 1.0;

(K)Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval; and

(L)the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.

(ii)The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents.  The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
applicable Property which have not either been fully bonded to the satisfaction
of Lender and discharged of record or in the alternative fully insured to the
satisfaction of Lender by the title company issuing the Title Insurance Policy.

(iii)All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”).  Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration.  The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and approval by Lender and the
Casualty Consultant.  All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration




73

 


 


including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower.

(iv)In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage.  The term “Casualty
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Casualty Consultant, until the Restoration has been completed.  The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.4(b), be less than the amount actually held back
by Borrower from contractors, subcontractors and materialmen engaged in the
Restoration.  The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) and that all approvals
necessary for the re-occupancy and use of the applicable Property have been
obtained from all appropriate governmental and quasi-governmental authorities,
and Lender receives evidence satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided, however, that Lender will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Mortgage and evidence of payment of any premium
payable for such endorsement.  If required by Lender, the release of any such
portion of the Casualty Retainage shall be approved by the surety company, if
any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.

(v)Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi)If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made.  The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.




74

 


 


(vii)The excess, if any, of the Net Proceeds (and the remaining balance, if any,
of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be released to Borrower unless a
Cash Sweep Event has occurred and no Cash Sweep Event Cure has followed, in
which event the excess shall be deposited in the Cash Management Account to be
disbursed in accordance with this Agreement, provided no Event of Default shall
have occurred and shall be continuing under the Note, this Agreement or any of
the other Loan Documents.

(c)All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 2.4.2 hereof, whether or not then
due and payable in such order, priority and proportions as Lender in its sole
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.

(d)In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

ARTICLE VII - RESERVE FUNDS

Section 7.1  Required Repairs.

7.1.1 Deposits.  On the Closing Date, Borrower shall deposit with Lender Four
Hundred Seventy Nine Thousand Eight Hundred Twenty Nine and No/100 Dollars
($479,829.00), an amount equal to one hundred and twenty-five percent (125%) of
the estimated costs to perform the Required Repairs set forth on Schedule I
hereto.  Amounts so deposited with Lender shall be held by Lender in accordance
with Section 7.6 hereof.  Amounts so deposited shall hereinafter be referred to
as Borrower’s “Required Repair Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Required Repair Account”. 
Borrower shall perform the repairs at the Property, as more particularly set
forth on Schedule I hereto (such repairs hereinafter referred to as “Required
Repairs”).  Borrower shall complete the Required Repairs on Schedule I on or
before the date that is six (6) months after the Closing Date.  It shall be an
Event of Default under this Agreement if (a) Borrower does not complete the
Required Repairs at the applicable Property by the required deadline, or
(b) Borrower does not satisfy each condition contained in Section 7.1.2 hereof. 
Upon the occurrence of such an Event of Default, Lender, at its option, may
withdraw all Required Repair Funds from the Required Repair Account and Lender
may apply such funds either to completion of the Required Repairs at the
applicable Property or toward payment of the Debt in such order, proportion and
priority as Lender may determine in its sole discretion.  Lender’s right to
withdraw and apply Required Repair Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents. 




75

 


 


7.1.2 Release of Required Repair Funds.  Lender shall disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time upon
satisfaction by Borrower of each of the following conditions:  (a) Borrower
shall submit a written request for payment to Lender at least thirty (30) days
prior to the date on which Borrower requests such payment be made and specifies
the Required Repairs to be paid, (b) on the date such request is received by
Lender and on the date such payment is to be made, no Default or Event of
Default shall exist and remain uncured, (c) Lender shall have received an
Officers’ Certificate (i) stating that all Required Repairs to be funded by the
requested disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such certificate to be accompanied by a copy of any license, permit
or other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (ii) identifying each Person that supplied
materials or labor in connection with the Required Repairs to be funded by the
requested disbursement, and (iii) stating that each such Person has been paid in
full or will be paid in full upon such disbursement, such Officers’ Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, (d) at Lender’s option, a title search for the applicable Property
indicating that such Property is free from all liens, claims and other
encumbrances not previously approved by Lender, and (e) Lender shall have
received such other evidence as Lender shall reasonably request that the
Required Repairs to be funded by the requested disbursement have been completed
and are paid for or will be paid upon such disbursement to Borrower.  Lender
shall not be required to make disbursements from the Required Repair Account
with respect to such Property (i) more than once a month and (ii) unless such
requested disbursement is in an amount greater than $25,000.00 (or a lesser
amount if the total amount in the Required Repair Account is less than
$25,000.00), in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.

Section 7.2 Tax and Insurance Escrow Fund.

(a)Borrower shall pay to Lender (a) on the Closing Date an initial deposit, and
(b) on each Payment Date thereafter (i) one-twelfth (1/12) of the Taxes and
Other Charges that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (ii) one-twelfth (1/12) of the Insurance Premiums that
Lender estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”).  Lender will apply the
Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Mortgage.  In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If the amount of the Tax and
Insurance Escrow Fund shall exceed the amounts due for Taxes, Other Charges and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its sole
discretion, return any excess to Borrower or credit




76

 


 


such excess against future payments to be made to the Tax and Insurance Escrow
Fund.  If at any time Lender reasonably determines that the Tax and Insurance
Escrow Fund is not or will not be sufficient to pay Taxes, Other Charges and
Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes and
Other Charges and/or thirty (30) days prior to expiration of the Policies, as
the case may be. 

(b)Notwithstanding the provisions of Section 7.2(a) above, Borrower’s obligation
to deposit in the Tax and Insurance Escrow Fund the sums required to pay Taxes
and Insurance Premiums shall be suspended provided that:

(i)No Event of Default shall have occurred or exist under the Loan Documents;

(ii)With respect to Insurance Premiums, Lender shall have received evidence
satisfactory to Lender that Borrower has paid, when due, all Insurance Premiums
as and when required pursuant to this Agreement, and Borrower shall have either
(aa) provided Lender with satisfactory evidence that the Property is insured in
accordance with Section 6.1 of this Agreement pursuant to an acceptable blanket
insurance Policy covering all or substantially all real property owned by
Affiliates of Borrower or (bb) if the Property is not covered by a blanket
insurance Policy, deposited and maintained in the Tax and Insurance Escrow Fund
an amount sufficient to pay Insurance Premiums for six (6) months;

(iii)With respect to Taxes, Borrower shall have deposited and maintained in the
Tax and Insurance Escrow Fund an amount sufficient to pay Taxes for six (6)
months; and Lender shall have received evidence satisfactory to Lender that
Borrower has paid, when due, all Taxes as and when required pursuant to this
Agreement.

Section 7.3  Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund.  Borrower shall pay to Lender (a) on the Closing
Date an initial deposit of $994,102.00 and (b) on each Payment Date thereafter,
a monthly amount of $63,615.24 (the “Replacement Reserve Monthly Deposit”) which
amounts are reasonably estimated by Lender in its sole discretion to be due for
replacements and repairs required to be made to the Property (collectively, the
“Replacements”).  Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Account”.  Notwithstanding the foregoing, provided no Event of Default shall
then exist, the amount of Replacement Reserve Funds on deposit in the
Replacement Reserve Account at any given time shall not exceed $994,102.00 in
the aggregate (the “Replacement Reserve Cap”) and, accordingly, to the extent a
Replacement Reserve Monthly Deposit would result in the aggregate amount of
Replacement Reserve Funds in the Replacement Reserve Account to exceed the
Replacement Reserve Cap, such Replacement Reserve Monthly Deposit shall be
decreased by an amount equal to such excess.  When the amount of Replacement
Reserve Funds in the Replacement Reserve Account equals or exceeds the
Replacement Reserve




77

 


 


Cap, Borrower shall not be required to make the Replacement Reserve Monthly
Deposit.  If at any time thereafter, the amount of Replacement Reserve Funds on
deposit in the Replacement Reserve Account is less than the Replacement Reserve
Cap, then Borrower shall be required to make monthly deposits to the Replacement
Reserve Fund as provided above.  Lender may reassess its estimate of the amount
necessary for the Replacement Reserve Fund from time to time, and may increase
the monthly amounts required to be deposited into the Replacement Reserve Fund
upon thirty (30) days’ notice to Borrower if Lender determines in its reasonable
discretion that an increase is necessary to maintain the proper maintenance and
operation of the Property. 

7.3.2 Disbursements from Replacement Reserve Account.

(a)Lender shall make disbursements from the Replacement Reserve Account to pay
Borrower only for the costs of the Replacements.  Lender shall not be obligated
to make disbursements from the Replacement Reserve Account to reimburse Borrower
for the costs of routine maintenance to the Property, replacements of inventory
or for costs which are to be reimbursed from the Required Repair Fund. Lender
shall, upon written request from Borrower and satisfaction of the requirements
set forth in this Section 7.3.2, disburse to Borrower amounts from the
Replacement Reserve Account necessary to pay for the actual approved costs of
Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(e) hereof) as determined by Lender.  In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account if a
Default or an Event of Default exists.

(b)Each request for disbursement from the Replacement Reserve Account shall be
in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made. 
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property.  Each request for disbursement shall
include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts.  Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested.  Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.

(c)Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender will issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement.  In the case of payments
made




78

 


 


by joint check, Lender may require a waiver of lien from each Person receiving
payment prior to Lender’s disbursement from the Replacement Reserve Account.  In
addition, as a condition to any disbursement, Lender may require Borrower to
obtain lien waivers from each contractor, supplier, materialman, mechanic or
subcontractor who receives payment in an amount equal to or greater than
$25,000.00 for completion of its work or delivery of its materials.  Any lien
waiver delivered hereunder shall conform to the requirements of applicable law
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the Property by that contractor, supplier, subcontractor,
mechanic or materialman through the date covered by the current reimbursement
request (or, in the event that payment to such contractor, supplier,
subcontractor, mechanic or materialmen is to be made by a joint check, the
release of lien shall be effective through the date covered by the previous
release of funds request).

(d)If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacements when
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.

(e)Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

7.3.3 Performance of Replacements.

(a)Borrower shall make Replacements when required in order to keep each Property
in condition and repair consistent with other comparable properties in the same
market segment in the metropolitan area in which such Property is located, and
to keep such Property or any portion thereof from deteriorating.  Borrower shall
complete all Replacements in a good and workmanlike manner as soon as
practicable following the commencement of making each such Replacement.

(b)Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements. 
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender.

(c)In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option to withhold




79

 


 


disbursement for such unsatisfactory Replacement and to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Replacement Reserve Fund toward the labor and materials necessary to
complete such Replacement, without providing any prior notice to Borrower and to
exercise any and all other remedies available to Lender upon an Event of Default
hereunder.

(d)In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the applicable Property and perform any and all work and labor necessary to
complete or make such Replacements and/or employ watchmen to protect such
Property from damage.  All sums so expended by Lender, to the extent not from
the Replacement Reserve Fund, shall be deemed to have been advanced under the
Loan to Borrower and secured by the Mortgage.  For this purpose Borrower
constitutes and appoints Lender its true and lawful attorney-in-fact with full
power of substitution to complete or undertake such Replacements in the name of
Borrower.  Such power of attorney shall be deemed to be a power coupled with an
interest and cannot be revoked.  Borrower empowers said attorney-in-fact as
follows:  (i) to use any funds in the Replacement Reserve Account for the
purpose of making or completing such Replacements; (ii) to make such additions,
changes and corrections to such Replacements as shall be necessary or desirable
to complete such Replacements; (iii) to employ such contractors, subcontractors,
agents, architects and inspectors as shall be required for such purposes;
(iv) to pay, settle or compromise all existing bills and claims which are or may
become Liens against the applicable Property, or as may be necessary or
desirable for the completion of such Replacements, or for clearance of title;
(v) to execute all applications and certificates in the name of Borrower which
may be required by any of the contract documents; (vi) to prosecute and defend
all actions or proceedings in connection with the applicable Property or the
rehabilitation and repair of the applicable Property; and (vii) to do any and
every act which Borrower might do in its own behalf to fulfill the terms of this
Agreement.

(e)Nothing in this Section 7.3.3 shall:  (i) make Lender responsible for making
or completing any Replacements; (ii) require Lender to expend funds in addition
to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.

(f)Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties making Replacements pursuant to this Section 7.3.3 to enter onto
the applicable Property during normal business hours (subject to the rights of
Tenants under their Leases) to inspect the progress of any Replacements and all
materials being used in connection therewith, to examine all plans and shop
drawings relating to such Replacements which are or may be kept at such
Property, and to complete any Replacements made pursuant to this Section 7.3.3. 
Borrower shall cause all contractors and subcontractors to cooperate with Lender
or Lender’s representatives or such other persons described above in connection
with inspections described in this Section 7.3.3(f) or the completion of
Replacements pursuant to this Section 7.3.3.

(g)Lender may require an inspection of the applicable Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account in




80

 


 


order to verify completion of the Replacements for which reimbursement is
sought.  Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender and/or may require a copy
of a certificate of completion by an independent qualified professional
acceptable to Lender prior to the disbursement of any amounts from the
Replacement Reserve Account.  Borrower shall pay the expense of the inspection
as required hereunder, whether such inspection is conducted by Lender or by an
independent qualified professional.

(h)The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).

(i)Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the applicable
Property effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s liens or other liens of any nature have been placed
against such Property since the date of recordation of the related Mortgage and
that title to such Property is free and clear of all Liens (other than the lien
of the related Mortgage and any other Liens previously approved in writing by
Lender, if any).

(j)All Replacements shall comply with all applicable Legal Requirements of all
Governmental Authorities having jurisdiction over the applicable Property and
applicable insurance requirements including, without limitation, applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters.

(k)In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement.  All
such policies shall be in form and amount reasonably satisfactory to Lender. 
All such policies which can be endorsed with standard mortgagee clauses making
loss payable to Lender or its assigns shall be so endorsed.  Certified copies of
such policies shall be delivered to Lender at Lender’s request.

7.3.4 Failure to Make Replacements.

(a)It shall be an Event of Default under this Agreement if Borrower fails to
comply with any provision of this Section 7.3 and such failure is not cured
within thirty (30) days after notice from Lender.  Upon the occurrence of such
an Event of Default, Lender may use the Replacement Reserve Fund (or any portion
thereof) for any purpose, including but not limited to completion of the
Replacements as provided in Section 7.3.3, or for any other repair or
replacement to the Property or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. 
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents. Nothing in this Agreement shall obligate
Lender to apply all or any portion of the Replacement Reserve Fund on account of
an Event of Default to payment of the Debt or in any specific order or priority.




81

 


 


7.3.5 Balance in the Replacement Reserve Account.  The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4  [Intentionally omitted]. 

Section 7.5  Excess Cash Flow Reserve Fund.

7.5.1 Deposits to Excess Cash Flow Reserve Fund.  During a Cash Sweep Period,
Borrower shall deposit with Lender all Excess Cash Flow in the Cash Management
Account, which shall be held by Lender as additional security for the Loan and
amounts so held shall be hereinafter referred to as the “Excess Cash Flow
Reserve Fund” and the account to which such amounts are held shall hereinafter
be referred to as the “Excess Cash Flow Reserve Account”. 

7.5.2 Release of Excess Cash Flow Reserve Funds.  Upon the occurrence of a Cash
Sweep Event Cure, all Excess Cash Flow Reserve Funds shall be released to
Borrower.  Any Excess Cash Flow Reserve Funds remaining after the Debt has been
paid in full or the Loan has been defeased shall be paid to Borrower.

Section 7.6  Reserve Funds, Generally.

(a)Borrower grants to Lender a first-priority perfected security interest in
each of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Fund as additional security for payment of the Debt.  Until
expended or applied in accordance herewith, the Reserve Funds shall constitute
additional security for the Debt.

(b)Upon the occurrence of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion.

(c)The Reserve Funds shall not constitute trust funds and may be commingled with
other monies held by Lender.  The Reserve Funds (other than the Tax and
Insurance Escrow Funds) shall be held in an Eligible Account and credited with
interest at a rate selected by Lender, which interest rate may not be the
highest interest rate then available, provided that selection of the rate shall
be consistent with the general standards at the time being utilized by Lender or
any Servicer, in establishing similar accounts for loans of comparable type. 
All such interest shall be added to and become a part of such Reserve Funds and
shall be disbursed in the same manner as other monies comprising such Reserve
Funds.  Lender or any Servicer shall not be responsible and shall have no
liability for any losses incurred on the investment of any Reserve Funds held in
an Eligible Account.  Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest earned on the
Reserve Funds.

(d)Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.




82

 


 


(e)Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds.  Borrower shall
indemnify Lender and Servicer and hold Lender and Servicer harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established.  Borrower shall assign to Lender all rights and
claims Borrower may have against all persons or entities supplying labor,
materials or other services which are to be paid from or secured by the Reserve
Funds; provided, however, that Lender may not pursue any such right or claim
unless an Event of Default has occurred and remains uncured.

(f)The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g)Any amount remaining in the Reserve Funds after the Debt has been paid in
full or defeased shall be returned to Borrower.

ARTICLE VIII - DEFAULTS

Section 8.1  Event of Default.

(a)Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

(i)if any portion of the Debt is not paid when due;

(ii)if any of the Taxes or Other Charges are not paid when the same are due and
payable;

(iii)if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;

(iv)if Borrower Transfers or otherwise encumbers any portion of any Property
without Lender’s prior written consent in violation of the provisions of this
Agreement and Article 6 of the applicable Mortgage;

(v)if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

(vi)if Borrower or Principal shall make an assignment for the benefit of
creditors;

(vii)if a receiver, liquidator or trustee shall be appointed for Borrower or
Principal or any other guarantor under any guarantee issued in connection with
the Loan or if Borrower or Principal shall be adjudicated a bankrupt or
insolvent, or if any petition




83

 


 


for bankruptcy, reorganization or arrangement pursuant to federal bankruptcy
law, or any similar federal or state law, shall be filed by or against,
consented to, or acquiesced in by, Borrower or Principal, or if any proceeding
for the dissolution or liquidation of Borrower or Principal shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Borrower or Principal upon the same not
being discharged, stayed or dismissed within thirty (30) days;

(viii)if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix)if Guarantor or any guarantor or indemnitor under any guaranty or indemnity
issued in connection with the Loan shall make an assignment for the benefit of
creditors or if a receiver, liquidator or trustee shall be appointed for
Guarantor or any guarantor or indemnitor under any guarantee or indemnity issued
in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

(x)if Borrower breaches any covenant contained in Section 4.1.30 hereof or any
negative covenant contained in Section 5.2 hereof;

(xi)with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xii)if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, are or shall become untrue in
any material respect;

(xiii)if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement);

(xiv)if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;




84

 


 


(xv)if a material default has occurred and continues beyond any applicable cure
period under the Dealership Contract;

(xvi)if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xv) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed sixty (60) days; or

(xvii)if there shall be default under any of the other Loan Documents beyond any
applicable cure periods contained in such documents, whether as to Borrower or
the Property, or if any other such event shall occur or condition shall exist,
if the effect of such default, event or condition is to accelerate the maturity
of any portion of the Debt or to permit Lender to accelerate the maturity of all
or any portion of the Debt.

(b)Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrower and the Property, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and any or all of the Property, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
Other Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

Section 8.2  Remedies.

(a)Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to all or any
part of the Property.  Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law,




85

 


 


without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.  Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full. With respect to
Borrower and the Property, nothing contained herein or in any other Loan
Document shall be construed as requiring Lender to resort to the Property for
the satisfaction of any of the Debt in any preference or priority, and Lender
may seek satisfaction out of the Property, or any part thereof, in its absolute
discretion in respect of the Debt.  In addition, Lender shall have the right
from time to time to partially foreclose the Mortgage in any manner and for any
amounts secured by the Mortgage then due and payable as determined by Lender in
its sole discretion including, without limitation, the following circumstances: 
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Mortgage to recover such delinquent payments or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose the Mortgage to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by the Mortgage as Lender may elect.  Notwithstanding one or more
partial foreclosures, the Property shall remain subject to the Mortgage to
secure payment of sums secured by the Mortgage and not previously recovered.

(b)Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder.  Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender.  Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrower by Lender of Lender’s intent to exercise its rights under such
power.  Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents and the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.

(c)As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3  Remedies Cumulative; Waivers.  The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or




86

 


 


remedy which Lender may have against Borrower pursuant to this Agreement or the
other Loan Documents, or existing at law or in equity or otherwise.  Lender’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE ix - SPECIAL PROVISIONS

Section 9.1  Securitization.

9.1.1 Sale of Notes, Securitization and Securitization Indemnification.

(a)Borrower acknowledges and agrees that Lender may sell all or any portion of
the Loan and the Loan Documents, or issue one or more participations therein, or
consummate one or more private or public securitizations of rated single- or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that include the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”).

(b)Borrower agrees to make upon Lender’s written request, without limitation,
all structural or other changes to the Loan (including delivery of one or more
new component notes to replace the original note or modify the original note to
reflect multiple components of the Loan and such new notes or modified note may
have different interest rates and amortization schedules), modifications to any
documents evidencing or securing the Loan including, without limitation, the
addition of language to Section 10.24 hereof in furtherance of Lender’s
qualification for “VCOC” status, creation of one or more mezzanine loans
(including amending Borrower’s organizational structure to provide for one or
more mezzanine borrowers), delivery of opinions of counsel acceptable to the
Rating Agencies or potential investors and addressing such matters as the Rating
Agencies or potential investors may require; provided, however, that in creating
such new notes or modified notes or mezzanine notes Borrower shall not be
required to modify (i) the initial weighted average interest rate payable under
the Note, (ii) the stated maturity of the Note, (iii) the aggregate amortization
of principal of the Note, (iv) any other material economic term of the Loan, (v)
Article V, Section 6.1, Article VII, Section 8.1 or Section 9.3 hereof, or the
definition of Cash Sweep Event, or (vi) decrease the time periods during which
Borrower is permitted to perform its obligations under the Loan Documents.  In
connection with the foregoing, Borrower covenants and agrees to modify the Cash
Management Agreement (but not the Blocked Account Agreement or the definition of
Cash Sweep Event) to reflect the newly created components and/or mezzanine
loans.

(c)At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or




87

 


 


take other actions reasonably required by Lender, in each case in order to
satisfy the market standards to which Lender customarily adheres or which may be
reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization.  Lender shall have the right to provide
to prospective investors and the Rating Agencies any information in its
possession, including, without limitation, financial statements relating to
Borrower, Guarantor, if any, and the Property.  Borrower acknowledges that
certain information regarding the Loan and the parties thereto and the Property
may be included in a private placement memorandum, prospectus or other
disclosure documents (the “Disclosure Documents”).  Borrower agrees that each of
Borrower, Principal, Guarantor and their respective officers and
representatives, shall, at Lender’s request, at its sole cost and expense,
cooperate with Lender’s efforts to arrange for a Securitization in accordance
with the market standards to which Lender customarily adheres and/or which may
be required by prospective investors and/or the Rating Agencies in connection
with any such Securitization. Borrower, Principal and Guarantor agree to review,
at Lender’s request in connection with the Securitization, the Disclosure
Documents as such Disclosure Documents relate to Borrower, Principal, Guarantor,
the Property and the Loan, including without limitation, the sections entitled
“Risk Factors,” “Special Considerations,” “Description of the Mortgage,”
“Description of the Mortgage Loan and Mortgaged Property,” “The Manager,” “The
Borrower,” and “Certain Legal Aspects of the Mortgage Loan.”  Borrower shall
provide, and shall cause Guarantor to provide, an indemnification agreement (A)
agreeing that Borrower and Guarantor have carefully examined such Disclosure
Documents and confirming that the factual statements and representations
contained in such sections and such other information in the Disclosure
Documents (to the extent such information relates to, or is based on, or
includes any information regarding the Property, Borrower, Guarantor, Manager
and/or the Loan) do not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading (provided,
however, neither Borrower nor Guarantor shall be required to provide
indemnification with respect to factual statements or representations in the
Disclosure Documents that are inconsistent with information regarding the
Property, Borrower, Guarantor, Manager and/or the Loan that Borrower or
Guarantor provided to Lender in connection with the making of the Loan, that
Borrower or Guarantor believes are not accurate, and for which Borrower or
Guarantor has provided notice to Lender of such inaccuracy), (B) indemnifying
Lender (and for purposes of this Section 9.1, Lender hereunder shall include its
officers and directors) and the Affiliate of Lender that (i) has filed the
registration statement, if any, relating to the Securitization and/or (ii) which
is acting as issuer, depositor, sponsor and/or a similar capacity with respect
to the Securitization (any Person described in (i) or (ii), an “Issuer Person”),
and each director and officer of any Issuer Person, and each Person or entity
who controls any Issuer Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Issuer
Group”), and each Person which is acting as an underwriter, manager, placement
agent, initial purchaser or similar capacity with respect to the Securitization,
each of its directors and officers and each Person who controls any such Person
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any Losses to which
Lender, the Issuer Group or the Underwriter Group may become subject insofar as
the Losses arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in such sections (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Property and/or the Loan) or arise out of or




88

 


 


are based upon the omission or alleged omission to state therein a material fact
required to be stated in such sections (including any Investor or Rating Agency
“term sheets” or presentations relating to the Property and/or the Loan) or
necessary in order to make the statements in such sections (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Property and/or the Loan) or in light of the circumstances under which they were
made, not misleading (collectively the “Securities Liabilities”) and (C)
agreeing to reimburse Lender, the Issuer Group and the Underwriter Group for any
legal or other expenses reasonably incurred by Lender and Issuer Group in
connection with investigating or defending the Securities Liabilities; provided,
however, that Borrower will be liable in any such case under clauses (B) or (C)
above only to the extent that any such Securities Liabilities arise out of or
are based upon any such untrue statement or omission made therein in reliance
upon and in conformity with information furnished to Lender or any member of the
Issuer Group or Underwriter Group by or on behalf of Borrower or Guarantor in
connection with the preparation of the memorandum or prospectus or other
document (including any Investor or Rating Agency “term sheets” or presentations
relating to the Property and/or the Loan) or in connection with the underwriting
of the Loan, including, without limitation, financial statements of Borrower or
Guarantor, operating statements, rent rolls, environmental site assessment
reports and Property condition reports with respect to the Property.  This
indemnity agreement will be in addition to any liability which Borrower and
Guarantor may otherwise have.  Moreover, the indemnification provided for in
clauses (B) and (C) above shall be effective whether or not an indemnification
agreement described in (A) above is provided and shall be applicable based on
information previously provided by Borrower and Guarantor or their Affiliates if
Borrower or Guarantor do not provide the indemnification agreement.

(d)In connection with filings under the Exchange Act or any information provided
to holders of Securities on an ongoing basis, Borrower agrees to indemnify (i)
Lender, the Issuer Group and the Underwriter Group for Losses to which Lender,
the Issuer Group or the Underwriter Group may become subject insofar as the
Securities Liabilities arise out of or are based upon an untrue statement in the
Provided Information or the omission or alleged omission to state in the
Provided Information a material fact required to be stated in the Provided
Information in order to make the statements in the Provided Information, in
light of the circumstances under which they were made not misleading and (ii)
reimburse Lender, the Issuer Group or the Underwriter Group for any legal or
other expenses reasonably incurred by Lender, the Issuer Group or the
Underwriter Group in connection with defending or investigating the Securities
Liabilities.

(e)Promptly after receipt by an indemnified party under this Section 9.1 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.1, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party.  In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel




89

 


 


reasonably satisfactory to such indemnified party.  After notice from the
indemnifying party to such indemnified party under this Section 9.1 the
indemnifying party shall be responsible for any reasonable legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  The indemnifying party shall not be liable for the expenses of more
than one such separate counsel unless an indemnified party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another indemnified party.

(f)In order to provide for just and equitable contribution in circumstances in
which the indemnity agreements provided for in this Section 9.1 is or are for
any reason held to be unenforceable by an indemnified party in respect of any
losses, claims, damages or liabilities (or action in respect thereof) referred
to therein which would otherwise be indemnifiable under this Section 9.1, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered:  (i) the indemnified party’s, Borrower’s and Guarantor’s
relative knowledge and access to information concerning the matter with respect
to which claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances.  Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

(g)Borrower shall, and shall cause Guarantor to, indemnify the Lender and its
officers, directors, partners, employees, representatives, agents and Affiliates
against any Losses to which Lender and each of its officers, directors,
partners, employees, representatives, agents and Affiliates, may become subject
in connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the Losses arise
out of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of the Borrower to the Rating Agencies (the
“Covered Rating Agency Information”) or arise out of or are based upon the
omission to state a material fact in the Covered Rating Agency Information
required to be stated therein or necessary in order to make the statements in
the Covered Rating Agency Information, in light of the circumstances under which
they were made, not misleading.

(h)The liabilities and obligations of Borrower and Lender under this Section 9.1
shall survive the satisfaction of this Agreement and the satisfaction and
discharge of the Debt.




90

 


 


(i)If requested by Lender, Borrower shall provide Lender, promptly upon request,
with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.

9.1.2 Securitization Costs.  All reasonable third party costs and expenses
incurred by Borrower and Guarantor in connection with Borrower’s review of the
Disclosure Documents or complying with requests made under Sections 9.1.1(b)
shall be paid by Borrower.

Section 9.2 [Intentionally Omitted].

Section 9.3 Exculpation.  Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under or by reason of or under or in connection with the Note, this
Agreement, the Mortgage or the other Loan Documents.  The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of or any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any
assignment of leases contained in the Mortgage; (f) constitute a prohibition
against Lender to seek a deficiency judgment against Borrower in order to fully
realize the security granted by the Mortgage or to commence any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property; or (g) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and expenses
reasonably incurred) arising out of or in connection with the following:

(i)fraud or intentional misrepresentation by Borrower, Principal or Guarantor in
connection with the Loan;




91

 


 


(ii)the gross negligence or willful misconduct of Borrower, Principal or
Guarantor;

(iii)material physical waste of the Property;

(iv)the removal or disposal of any portion of the Property after an Event of
Default;

(v)the misapplication or conversion by Borrower, Principal or Guarantor of
(A) any Insurance Proceeds paid by reason of any loss, damage or destruction to
the Property, (B) any Awards received in connection with a Condemnation of all
or a portion of the Property, (C) any Rents following an Event of Default, or
(D) any Rents paid more than one month in advance;

(vi)failure to pay Taxes, charges for labor or materials or other charges or
judgments  that can or do create Liens on any portion of the Property;

(vii)any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(viii)the breach of the representation by Borrower that on the Closing Date, all
Improvements at the Property were in material compliance with applicable laws;

(ix)any failure by Manager, U-Haul International, Inc. (the parent company of
Manager) or AMERCO (the parent company of U-Haul International Inc.), to pay any
deductible or self-retention amount in connection with the insurance required by
Section 6.1(a)(v) hereof;

(x)any failure by Borrower to pay all costs incurred in connection with any
alterations to the Improvements;

(xi)any failure by Borrower to complete the any alterations to the Improvements
in compliance with all applicable Legal Requirements;

(xii)any breach of a covenant in Section 5.2.8(b) hereof;

(xiii)the acquisition of any After Acquired Adjacent Property;

(xiv)the acquisition, ownership or operation of any After Acquired Leasehold
Property;

(xv)[intentionally omitted];

(xvi)failure to complete the post-closing matters set forth on Schedule VI; or




92

 


 


(xvii)the presence of a party wall on any Individual Property and the
encroachment of such party wall onto the adjacent property.

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of:
(a) Borrower or Principal filing a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower or Principal under the Bankruptcy Code or
any other Federal or state bankruptcy or insolvency law in which Borrower,
Principal or Guarantor colludes with, or otherwise assists such Person, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against Borrower or Principal from any Person; (c) Borrower or
Principal filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(d) Borrower or Principal consenting to or acquiescing in or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or Principal or any portion of the Property; (e) Borrower or
Principal making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; (ii) if the first full monthly payment of principal and
interest on the Note is not paid when due; (iii) if Borrower fails to permit
on-site inspections of the Property, fails to provide financial information,
fails to maintain its status as a Special Purpose Entity or comply with any
representation, warranty or covenant set forth in Section 4.1.30 hereof or fails
to appoint a new property manager upon the request of Lender as permitted under
this Agreement, each as required by, and in accordance with, the terms and
provisions of this Agreement or the Mortgage; (iv) if Borrower fails to obtain
Lender’s prior written consent to any Indebtedness or voluntary Lien encumbering
the Property; (v) if Borrower fails to obtain Lender’s prior written consent to
any Transfer as required by this Agreement or the Mortgage; (vi) if Borrower
and/or Manager fails to deposit and/or transfer all Rents and other revenues to
which Borrower is entitled from the Property into the Blocked Account as
required by this Agreement and the Cash Management Agreement; (vii) if Lender
shall not have a perfected first priority security interest in Rents and other
revenues (other than due to actions of Lender) to which Borrower is entitled
from the Property for any reason other than due to the actions of Lender; (viii)
a substantive consolidation occurs with the assets and liabilities of Borrower
and any other Person other than Borrower; or (ix) if Borrower fails to maintain
any Environmental Insurance Policy to the extent required hereby.

Section 9.4  Matters Concerning Manager.  If (a) an Event of Default hereunder
has occurred and remains uncured, (b) Manager shall become subject to a
Bankruptcy Action, (c) a default occurs under the Management Agreement, or (d)
the occurrence of a DSCR Trigger Event, Borrower shall, at the request of
Lender, terminate the Management Agreement and replace the Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, it being
understood and agreed that the management fee for such Qualified Manager shall
not exceed then prevailing market rates.




93

 


 


Section 9.5  Servicer.  At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer.  Borrower shall be responsible for any reasonable set up fees or any
other initial costs relating to or arising under the Servicing Agreement (such
setup fees and initial costs shall not exceed $2,500.00), but Borrower shall not
be responsible for payment of the regular monthly master servicing fee or
trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer. 
Notwithstanding the foregoing, Borrower shall be responsible for any fees and
expenses of Lender or any securitization trust, servicer, special servicer,
trust advisor, trustee, certificate administrator and any third-party fees and
expenses, including, without limitation, attorneys’ fees and disbursements,
incurred or arising as a result of or following a request by Borrower, an Event
of Default, a failure to pay sums when due as and when required under the Loan
Documents, the Loan being transferred to a special servicer and while the Loan
is a specially serviced loan, including, without limitation, (a) interest on
advances made by the servicer, special servicer, trustee or certificate
administrator; (b) special servicer fees, workout fees, liquidation fees, as
well as other compensation payable to the special servicer as a result of the
Property becoming a foreclosed property; (c) indemnification obligations to any
such Persons and any of their respective directors, officers, members, managers,
partners, employees, agents, Affiliates or other “controlling persons” within
the meaning of the Securities Act of 1933; and (d) taxes payable from the assets
of the securitization trust and tax related expenses, but only to the extent
Borrower is otherwise required to pay the same under the Loan Documents or by
law.  Notwithstanding the foregoing, all of such costs and expenses set forth in
clauses (a) through (d) of the preceding sentence shall exclude (i) the regular
monthly master servicing fee due to the master servicer, or the regular monthly
fees due to the trustee and the certificate administrator, (ii) those costs and
expenses which are identified pursuant to the servicing agreement with respect
to such securitization trust as expenses to be borne by the servicer, special
servicer, trust advisor, trustee or certificate administrator without
reimbursement as an advance or otherwise from the securitization trust
(including without limitation such person’s ordinary overhead expenses and the
expenses of such person associated with maintaining a fidelity bond or errors
and omissions insurance with respect to itself, preparing annual compliance
statements with respect to its own performance and preparing and filing and
maintaining ordinary tax information reports and returns for the securitization
trust), and (iii) those costs and expenses incurred as a result of the gross
negligence or willful misconduct of the servicer, special servicer, trustee or
certificate administrator that are not reimburseable to such Persons as an
advance, from proceeds of the Loan or the Property, or otherwise by the trust
fund under the Servicing Agreement.

Section 9.6  Matters Concerning the Dealership Contract.  If an Event of Default
hereunder has occurred and remains uncured, Borrower shall, at the request of
Lender, terminate the Dealership Contract.

ARTICLE X - MISCELLANEOUS




94

 


 


Section 10.1  Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents.  Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the legal representatives, successors and assigns of such
party.  All covenants, promises and agreements in this Agreement, by or on
behalf of Borrower, shall inure to the benefit of the legal representatives,
successors and assigns of Lender.

Section 10.2  Lender’s Discretion.  Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3  Governing Law.

(a)THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, VALIDITY
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE PORTION OF THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND




95

 


 


CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE
AND APPOINT:

CT Corporation
111 Eighth Avenue
New York, New York 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

Section 10.4  Modification, Waiver in Writing.  No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given.  Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.




96

 


 


Section 10.5  Delay Not a Waiver.  Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege.  In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6  Notices.  All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

If to Lender:Morgan Stanley Bank, N.A.
1585 Broadway
New York, NY  10036
Attention:  Cynthia Eckes
Facsimile No.  (212) 507-4148

JPMorgan Chase Bank, National Association
Four New York Plaza, 20th Floor
New York, New York 10004
Attention:  Nancy Alto
Facsimile No.: (212) 623-4779

with a copy to:Katten Muchin Rosenman LLP
550 S. Tryon Street, Suite 2900

Charlotte, NC 28202

Attention:  Daniel S. Huffenus, Esq.

Facsimile No.:  (704) 344-3056

If to Borrower:U-Haul Co. of Florida  8, LLC
U-Haul Co. of Florida  9, LLC
U-Haul Co. of Florida  10, LLC

UHIL 8, LLC, UHIL 9, LLC
UHIL 10, LLC, UHIL 13, LLC

AREC 8, LLC, AREC 9, LLC
AREC 10, LLC and AREC 13, LLC
c/o U-Haul International, Inc.




97

 


 


2727 N. Central Avenue

Phoenix, AZ  85004

Attention:  Legal Department

Facsimile No: (602) 277-5017

 

with a copy to:U-Haul Co. of Florida  8, LLC,
U-Haul Co. of Florida  9, LLC,
U-Haul Co. of Florida  10, LLC,

UHIL 8, LLC, UHIL 9, LLC
UHIL 10, LLC, UHIL 13, LLC

AREC 8, LLC, AREC 9, LLC,
AREC 10, LLC and AREC 13, LLC
c/o AMERCO

1325 Airmotive Way, Suite 100

Reno, NV  89502

Attention:  Gary B. Horton

Facsimile No: (775) 688-6338

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

Section 10.7  Trial by Jury.  BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8  Headings.  The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9  Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.




98

 


 


Section 10.10  Preferences.  Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder.  To the extent Borrower makes
a payment or payments to Lender, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11  Waiver of Notice.  Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice.  Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

Section 10.12  Remedies of Borrower.  In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment.  The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

Section 10.13  Expenses; Indemnity.

(a)Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all  costs and
expenses (including reasonable attorneys’ fees and expenses) incurred by Lender
in connection with (i) the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents and the consummation of the
transactions contemplated hereby and thereby and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (ii) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions




99

 


 


of this Agreement; (vi) the filing and recording fees and expenses, title
insurance and fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; and (viii) enforcing any obligations of or collecting any payments due
from Borrower under this Agreement, the other Loan Documents or with respect to
the Property (including, without limitation, any fees incurred by Servicer in
connection with the transfer of the Loan to a special servicer prior to a
Default or Event of Default) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender.  Any cost and expenses due and
payable to Lender may be paid from any amounts in the Blocked Account or Cash
Management Account, as applicable.

(b)Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not an
Indemnified Party shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against any Indemnified Party in any manner relating to
or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder to the extent
that such Indemnified Liabilities arise from (A) the gross negligence, illegal
acts, fraud or willful misconduct of such Indemnified Party or (B) Lender’s
income taxes or other taxes based on the gross or net income of Lender and
arising out of or in connection with the Loan.  To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.

(c)Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.




100

 


 


Section 10.14  Schedules Incorporated.  The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15  Offsets, Counterclaims and Defenses.  Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16  No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)Borrower and Lender intend that the relationships created hereunder and under
the other Loan Documents be solely that of borrower and lender.  Nothing herein
or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b)This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein.  All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17  Application of Funds from Set-Off.  If either Lender shall obtain
from Borrower payment of any principal of or interest on its Note or payment of
any other amount under this Agreement or any other Loan Document through the
exercise of any right of set off, counterclaim or similar right or otherwise,
and, as a result of such payment, such Lender shall have received a percentage
of the principal of or interest on the Loan or such other amounts then due by
Borrower to such Lender that is greater than its respective interest in the
Loan, it shall promptly make such adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) pro rata in accordance with their respective
interests in the Loan or such other amounts.  In furtherance of the foregoing,
each Lender shall make equitable adjustments if such payment is rescinded or
must otherwise be restored.  If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set off to
which this Section 10.17 applies, then such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner




101

 


 


consistent with the rights of Lenders entitled under this Section 10.17 to share
in the benefits of any recovery on such secured claim.

Section 10.18  Waiver of Marshalling of Assets.  To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 10.19  Waiver of Counterclaim.  Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20  Conflict; Construction of Documents; Reliance.  In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control.  The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same.  Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender.  Lender shall not be subject to any limitation whatsoever
in the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies.  Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21  Brokers and Financial Advisors.  Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement.  Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein.  The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

Section 10.22  Prior Agreements.  This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions




102

 


 


contemplated hereby and thereby, and all prior agreements among or between such
parties, whether oral or written, between Borrower and Lender are superseded by
the terms of this Agreement and the other Loan Documents.

Section 10.23  Joint and Several Liability.  If Borrower consists of more than
one (1) Person the obligations and liabilities of each Person shall be joint and
several.

Section 10.24  Certain Additional Rights of Lender (VCOC).  Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have the
right, in accordance with the terms of this Agreement, to examine the books and
records of Borrower at any reasonable times upon no less than ten (10) Business
Days prior notice.

Section 10.25  Contribution.

(a)Definitions.  For purposes of this Agreement:

(i)“Allocated Loan Amount” means the amount for each Property set forth on
Schedule V.

(ii)“Benefited Borrower” means any Borrower (i) who has failed to pay its
Allocated Loan Amount, (ii) whose Collateral or assets have not been utilized to
satisfy obligations under the Loan, or (iii) whose Collateral or assets have
been utilized to satisfy less than their Allocated Loan Amount, together with
interest thereon and its proportionate share (based on its Allocated Loan
Amount) of any other amounts payable under the Loan Documents.

(iii)“Collateral” means the Property owned by Borrower.

(iv)“Defaulting Borrower” means a Borrower who shall have failed to make a
contribution payment as provided in this Agreement to an Overpaying Borrower.

(v)“Overpaying Borrower” means any Borrower (i) who shall pay any amount in
excess of its Allocated Loan Amount together with interest thereon and its
proportionate share (based on its Allocated Loan Amount) of any other amounts
payable under the Loan Documents, or (ii) whose Collateral or assets have been
utilized to satisfy obligations under the Loan or otherwise for the benefit of
one or more other Borrowers in excess of its Allocated Loan Amount.

(vi)“Subrogated Borrower” means any Overpaying Borrower whose rights to a
Defaulting Borrower’s Collateral are subrogated to the rights of Lender under
the terms of this Agreement.

(b)Any and all of the rights of any Overpaying Borrower set forth in this
Agreement are subordinate to the rights of Lender under the Loan Documents and
any Overpaying Borrower is not permitted to exercise such rights until after
payment in full of the Note and the indefeasible satisfaction of all obligations
of the Borrowers to Lender under the Loan Documents.




103

 


 


(c)Any Overpaying Borrower shall be entitled to contribution from any Benefited
Borrower for the amounts so paid, advanced or benefited, up to such Benefited
Borrower’s then current Allocated Loan Amount together with interest thereon and
its proportionate share of other amounts payable under the Note.  Any such
contribution payments shall be made by the Benefited Borrower within ten (10)
days after written demand therefor.

(d)Any Overpaying Borrower shall be subrogated to the rights of Lender as
against any Defaulting Borrower, including the right to receive a portion of any
such Defaulting Borrower’s Collateral in an amount equal to the payment that
such Overpaying Borrower made on behalf of the Defaulting Borrower.

(e)If Lender returns any payments made under the Loan Documents in connection
with a bankruptcy or insolvency of a Borrower, all Borrowers shall (a) jointly
and severally repay Lender all such amounts repaid, together with interest at
the Default Rate, and (b) have no rights of subrogation unless and until Lender
shall have received full indefeasible satisfaction of all obligations of the
Borrowers under the Loan Documents.

(f)Lender, shall promptly release, without recourse to Lender, the Collateral to
such Overpaying Borrower; provided, however, if Lender shall receive conflicting
requests from multiple Overpaying Borrowers to receive such Collateral and such
requesting Overpaying Borrowers cannot agree as to the disposition of such
Collateral, Lender shall have no obligation to release such Collateral to such
requesting Overpaying Borrowers unless and until such requesting Overpaying
Borrowers shall have mutually agreed as to the disposition of such Collateral
and so authorized Lender in writing.  Provided Lender shall have received such
written authorization, Lender shall, without recourse to Lender, release the
Collateral in question to the Overpaying Borrower or Overpaying Borrowers
entitled to receive such Collateral within twenty (20) days thereafter.  Prior
to releasing such Collateral, Lender shall be entitled to receive from the
requesting Overpaying Borrower or Overpaying Borrowers such other assurances,
indemnities and agreements as may be reasonably requested by Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






104

 



 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

U-HAUL CO. OF FLORIDA 8, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

U-HAUL CO. OF FLORIDA 9, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

U-HAUL CO. OF FLORIDA 10, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

AREC 8, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

AREC 9, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

 




 

 


 


AREC 10, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

AREC 13, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

UHIL 8, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

UHIL 9, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

UHIL 10, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer






 

 



 


UHIL 13, LLC, a Delaware limited liability company

By:___________________________________
Gary B. Horton
Treasurer

 






 

 



 


LENDER:

MORGAN STANLEY BANK, N.A., a national banking association

By:___________________________________
Cynthia Eckes
Authorized Signatory

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,  a banking association chartered
under the laws of the United States of America

By:___________________________________
Marnie A. Adams
Authorized Signatory

 

 




 
